Exhibit 10.1

TAX SHARING AGREEMENT

by and among

TYCO INTERNATIONAL LTD.,

TYCO INTERNATIONAL FINANCE S.A.,

PENTAIR LTD.

and

THE ADT CORPORATION,

Dated as of September 28, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

     2   

Section 1.1

 

Definitions

     2   

Section 1.2

 

References; Interpretation

     18   

Section 1.3

 

Effective Time

     19   

ARTICLE II

 

PREPARATION AND FILING OF TAX RETURNS

     19   

Section 2.1

 

Responsibility of Parties to Prepare and File Pre-Distribution Income Tax
Returns

     19   

Section 2.2

 

Responsibility of Parties to Prepare and File Straddle Income Tax Returns

     21   

Section 2.3

 

Responsibility of Parties to Prepare and File Post-Distribution Income Tax
Returns and Non-Income Tax Returns

     23   

Section 2.4

 

Time of Filing Tax Returns; Manner of Tax Return Preparation

     23   

ARTICLE III

 

RESPONSIBILITY FOR PAYMENT OF TAXES

     23   

Section 3.1

 

Responsibility of Trident for Taxes

     23   

Section 3.2

 

Responsibility of Athens NA for Taxes

     23   

Section 3.3

 

Responsibility of Fountain for Taxes

     24   

Section 3.4

 

Timing of Payments of Taxes

     24   

ARTICLE IV

 

REFUNDS, CARRYBACKS AND AMENDED TAX RETURNS

     24   

Section 4.1

 

Refunds

     24   

Section 4.2

 

Carrybacks

     25   

Section 4.3

 

Amended Tax Returns

     26   

Section 4.4

 

State RAR Returns

     26   

Section 4.5

 

Agreement from Party Administering and Controlling Audit

     27   

ARTICLE V

 

DISTRIBUTION TAXES

     27   

Section 5.1

 

Liability for Distribution Taxes

     27   

Section 5.2

 

Payment for Use of Tax Attributes by Parties at Fault

     28   

Section 5.3

 

Definition of Fault

     28   

Section 5.4

 

Limits on Proposed Acquisition Transactions and Other Transactions During
Restricted Period

     28   

Section 5.5

 

Qualified Tax Counsel Advance Conflict Waiver

     30   

Section 5.6

 

IRS Ruling, Non-U.S. Tax Rulings, Tax Representation Letters, and Tax Opinions;
Consistency

     30   

Section 5.7

 

Timing of Payment of Taxes

     30   

ARTICLE VI

 

EMPLOYEE BENEFIT MATTERS

     31   

Section 6.1

 

Deferred Compensation Deductions

     31   

ARTICLE VII

 

INDEMNIFICATION

     32   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.1

 

Indemnification Obligations of Trident

     32   

Section 7.2

 

Indemnification Obligations of Fountain

     32   

Section 7.3

 

Indemnification Obligations of Athens NA

     32   

Section 7.4

 

Indemnification for Stub Period Taxes and Uncovered Liabilities

     33   

Section 7.5

 

Indemnification for Athens NA Brand/Secondary Brand Transactions

     33   

ARTICLE VIII

 

PAYMENTS

     33   

Section 8.1

 

Payments

     33   

Section 8.2

 

Treatment of Payments Made Pursuant to Tax Sharing Agreement

     34   

Section 8.3

 

Treatment of Payments Made Pursuant to Separation and Distribution Agreements

     35   

Section 8.4

 

Payments Net of Tax Benefit Realized

     35   

ARTICLE IX

 

AUDITS

     35   

Section 9.1

 

Notice

     35   

Section 9.2

 

Pre-Distribution Audits

     36   

Section 9.3

 

Payment of Audit Amounts and Amounts Under Trident 2007 Tax Sharing Agreement

     42   

Section 9.4

 

Transfer Pricing Adjustment

     45   

Section 9.5

 

Correlative Adjustment

     45   

ARTICLE X

 

COOPERATION AND EXCHANGE OF INFORMATION

     46   

Section 10.1

 

Cooperation and Exchange of Information

     46   

Section 10.2

 

Retention of Records

     46   

ARTICLE XI

  ALLOCATION OF TAX ATTRIBUTES, DUAL CONSOLIDATED LOSSES AND OTHER TAX MATTERS
     47   

Section 11.1

 

Allocation of Tax Attributes

     47   

Section 11.2

 

Dual Consolidated Losses

     47   

Section 11.3

 

Trident 2007 Tax Sharing Agreement

     47   

Section 11.4

 

Allocation of Tax Items

     48   

Section 11.5

 

Pre-Distribution Tax Attributes

     48   

Section 11.6

 

Other Agreements

     48   

Section 11.7

 

Amounts Received under Other Agreements

     48   

Section 11.8

 

Threshold Base Amount Report

     48   

ARTICLE XII

 

DEFAULTED AMOUNTS

     48   

Section 12.1

 

General

     48   

Section 12.2

 

Subsidiary Funding

     49   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XIII

 

DISPUTE RESOLUTION

     49   

Section 13.1

 

Negotiation

     49   

Section 13.2

 

Mediation

     49   

Section 13.3

 

Arbitration

     50   

Section 13.4

 

Arbitration with Respect to Monetary Damages

     50   

Section 13.5

 

Arbitration Period

     51   

Section 13.6

 

Treatment of Negotiations, Mediation, and Arbitration

     51   

Section 13.7

 

Continuity of Service and Performance

     51   

Section 13.8

 

Costs

     51   

Section 13.9

 

Consolidation

     51   

ARTICLE XIV

 

MISCELLANEOUS

     52   

Section 14.1

 

Counterparts; Facsimile Signatures

     52   

Section 14.2

 

Survival

     52   

Section 14.3

 

Notices

     52   

Section 14.4

 

Waivers and Consents

     53   

Section 14.5

 

Amendments

     53   

Section 14.6

 

Assignment

     53   

Section 14.7

 

Successors and Assigns

     54   

Section 14.8

 

Certain Termination and Amendment Rights

     54   

Section 14.9

 

No Circumvention

     54   

Section 14.10

 

Subsidiaries

     54   

Section 14.11

 

Liability of Trident SA

     54   

Section 14.12

 

Third Party Beneficiaries

     54   

Section 14.13

 

Title and Headings

     54   

Section 14.14

 

Exhibits and Schedules

     54   

Section 14.15

 

Governing Law

     55   

Section 14.16

 

Consent to Jurisdiction

     55   

Section 14.17

 

Specific Performance

     55   

Section 14.18

 

Waiver of Jury Trial

     55   

Section 14.19

 

Force Majeure

     56   

Section 14.20

 

Complete Agreement; Construction

     56   

Section 14.21

 

Changes in Law

     56   

Section 14.22

 

Authority

     56   

Section 14.23

 

Severability

     56   

Section 14.24

 

Tax Sharing Agreements

     57   

Section 14.25

 

Exclusivity

     57   

Section 14.26

 

No Duplication; No Double Recovery

     57   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

Schedules

    

Schedule 1.1(25)

  List of ATOB Entities    Schedule 1.1(76)(c)   List of U.S. state and local
Taxes    Schedule 1.1(112)   List of Qualified Tax Counsel    Schedule 1.1(121)
  List of Section 355 Entities    Section 1.1(146)   Certain Payments Excluded
from Threshold Base Amount    Schedule 1.1(148)   List of Transferee Entities   
Schedule 1.1(149)   List of Transferor Entities    Schedule 2.1(a)   Preparation
of Pre-Distribution Income Tax Returns    Schedule 2.2(a)   Preparation of
Straddle Income Tax Returns    Schedule 9.2(c)(iv)   List of the Documents /
Information to be made Available    Schedule 9.2(e)(ii)   U.S. AMP Internal
Costs and Expenses    Schedule 9.2(g-1)   Form of Power of Attorney    Schedule
9.2(g-2)   Activities Requiring Signature   



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

THIS TAX SHARING AGREEMENT (this “Agreement”) is made and entered into as of the
28th day of September, 2012, by and among Tyco International Ltd., a corporation
limited by shares (Aktiengesellschaft) organized under the laws of Switzerland
(“Trident International”), Tyco International Finance S.A., a corporation
organized under the laws of Luxembourg (“Trident SA,” and, together with Trident
International, “Trident”), The ADT Corporation, a Delaware corporation (“Athens
NA”), and Pentair Ltd., a corporation limited by shares (Aktiengesellschaft)
organized under the laws of Switzerland (“Fountain”). Each of Trident
International, Trident SA, Athens NA and Fountain is sometimes referred to
herein as a “Party” and collectively, as the “Parties”.

W I T N E S S E T H:

WHEREAS, Trident International, acting through its direct and indirect
Subsidiaries, currently conducts a number of businesses, including (i) the
Athens North American R/SB Business, (ii) the Fountain Business, and (iii) the
Trident Retained Business;

WHEREAS, the Board of Directors of Trident International (the “Board”) has
determined that it is appropriate, desirable and in the best interests of
Trident International and its stockholders to separate the Fountain Business
from Trident (the “Fountain Separation”) and to divest the Fountain Business in
the manner contemplated by the Separation and Distribution Agreement by and
among Trident International, Fountain and Athens NA dated as of March 27, 2012
(as the same may be amended, restated or otherwise modified from time to time in
accordance with its terms, “Fountain Separation Agreement”), and the Merger
Agreement, dated as of March 27, 2012, among Trident International, Fountain,
Panthro Acquisition Co., a Delaware corporation, Panthro Merger Sub, Inc., a
Minnesota corporation (“Merger Sub”) and Pentair, Inc., a Minnesota corporation
(“Patriot”) (as the same may be amended, restated or otherwise modified from
time to time in accordance with its terms, the “Merger Agreement”);

WHEREAS, the Board has determined that it is appropriate, desirable and in the
best interests of Trident International and its stockholders to separate from
Trident the Athens North American R/SB Business, which shall be owned and
conducted, directly or indirectly, by Athens NA (the “Athens NA Separation”)
pursuant to the Separation and Distribution Agreement by and between Trident
International, Trident SA, Athens NA and ADT LLC, an entity organized and
existing under the laws of Delaware, dated as of September 26, 2012 (as the same
may be amended, restated or otherwise modified from time to time in accordance
with its terms, the “Athens NA Separation Agreement”);

WHEREAS, in order to effectuate the Fountain Separation and the Athens NA
Separation, the Board has determined that it is appropriate, desirable and in
the best interests of Trident and its stockholders (i) to enter into a series of
transactions whereby (A) Trident and/or one or more members of the Trident Group
will, collectively, own all of the Trident Retained Assets and assume (or
retain) all of the Trident Retained Liabilities, (B) Athens NA and/or one or
more members of the Athens North American R/SB Group will, collectively, own all
of the Athens North American R/SB Assets and assume (or retain) all of the
Athens North American R/SB Liabilities and (C) Fountain and/or one or more
members of the Fountain Group will,

 

- 1 -



--------------------------------------------------------------------------------

collectively, own all of the Fountain Assets and assume (or retain) all of the
Fountain Liabilities and (ii) for Trident to distribute to the holders of
Trident Common Stock on a pro rata basis (in each case without consideration
being paid by such stockholders) (A) all of the outstanding shares of common
stock, par value $0.01 per share, of Athens NA (the “Athens NA Common Stock”)
and (B) all of the outstanding shares of common stock, par value CHF 0.50 per
share, of Fountain (the “Fountain Common Stock”) (such transactions as they may
be amended or modified from time to time, collectively, the “Plan of
Separation”);

WHEREAS, it is the intention of the Parties that the Athens NA Distribution and
the Fountain Distribution pursuant to the Plan of Separation qualify as tax-free
to Trident under Section 355(c) and 361(c), respectively, of the Internal
Revenue Code of 1986, as amended (the “Code”), and as tax-free to holders of
Trident Common Stock under Section 355(a) of the Code;

WHEREAS, the parties intend that certain internal transactions undertaken in
anticipation of the Athens NA Distribution and the Fountain Distribution will
qualify for favorable treatment under the Code; and

WHEREAS, in connection with the Plan of Separation, the Parties desire to set
forth their agreement on the rights and obligations with respect to handling and
allocating Taxes and related matters.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

(1) “AAA” has the meaning set forth in Section 13.2.

(2) “Acceptance Notice” has the meaning set forth in Section 9.2(d)(iii).

(3) “Active Business” means the business conducted by each of the ATOB Entities
as of the date of the applicable Distribution.

(4) “Administration Vote Notice” has the meaning set forth in Section 9.2(d)(i).

(5) “Affiliate” means, when used with respect to a specified Person, a Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by Contract or
otherwise. It is expressly agreed that no Party or member of any Group shall be
deemed to be an Affiliate of another Party or member of such other Party’s Group
by reason of having one or more directors in common.

 

- 2 -



--------------------------------------------------------------------------------

(6) “Agreement” has the meaning set forth in the preamble hereto.

(7) “Ancillary Agreements” means any agreement defined as an “Ancillary
Agreement” in either the Athens NA Separation Agreement or the Fountain
Separation Agreement, except that such term shall not include this Agreement.

(8) “Assets” has the meaning set forth in the Separation and Distribution
Agreements.

(9) “Athens Brand/Secondary Brands” shall mean (A) any Source Indictor to the
extent comprising or including (i) the wordmark ADT in any style, design or
font, (ii) the shape of an octagon in any shade of the color blue (in the case
of (i) and (ii), including but not limited to the Source Indicators set forth on
Schedule A to that certain Trademark Agreement by and among ADT Services GmbH
(“ADT Services”), a company organized under the laws of Switzerland, on the one
hand, ADT US Holdings, Inc. (“ADT US”), a corporation organized under the laws
of Delaware, and, solely for purposes of Section 6.3 therein, Trident and Athens
(the “Trademark Agreement”), (iii) the phrase ALWAYS THERE, and/or (iv) any one
or more of the terms SAFEWATCH, SAFEWATCH CELLGUARD and VIDEOVIEW, and (B) any
secondary brands to the extent identified as an “ADT Secondary Brand” or a “Tyco
Secondary Brand” by the Trademark Agreement.

(10) “Athens NA” has the meaning set forth in the preamble.

(11) “Athens NA Brand/Secondary Brands” means all property sold, transferred, or
assigned pursuant to (A) the Purchase Agreement of Intellectual Property Rights
and Domain Names Relating to Residential Security Business in North America
Dated 21 September 2012, 14:15 p.m. Swiss Time by and between ADT Services and
Tyco International Services Holding GmbH, a company organized under the laws of
Switzerland (“TISH”), and (B) the Assignment Agreement of Intellectual Property
Rights and Domain Names Relating to Residential Security Business in North
America Dated 21 September 2012 at 14:40 p.m. Swiss Time by and between TISH,
Tyco International Holding S.a.r.l., a company organized under the laws of
Luxembourg (“TSarl”), and ADT Services, in each case, including, without
limitation, the Athens Brand (including certain registrations and applications)
in the Athens NA Residential Territory (the “Athens NA Brand”) and the ADT
Secondary Brands as such secondary brands are defined in the Trademark
Agreement.

(12) “Athens NA Brand/Secondary Brands Transactions” means, collectively,
(i) the assignment of the Athens NA Brand/Secondary Brands by ADT Services to
TISH and (ii) the assignment of the Athens NA Brand/Secondary Brands by TISH to
TSarl, each in accordance with the Plan of Separation and the agreements
described in Section 1.1(11) of this Agreement.

(13) “Athens NA Brand/Secondary Brands Transactions Tax Contingencies” means any
liability of ADT Services or TISH for Swiss federal or cantonal Taxes arising
solely as a result of the Athens NA Brand/Secondary Brands Transactions.

 

- 3 -



--------------------------------------------------------------------------------

(14) “Athens NA Common Stock” has the meaning set forth in the recitals hereto.

(15) “Athens NA Distribution” has the meaning ascribed to the term “ADT NA
Distribution” in the Athens NA Separation Agreement.

(16) “Athens NA Distribution Date” has the meaning ascribed to the term “ADT NA
Distribution Date” in the Athens NA Separation Agreement.

(17) “Athens NA Residential Territory” means Canada, the United States, Puerto
Rico and U.S. Virgin Islands.

(18) “Athens NA Second Sharing Percentage” means fifty-eight percent (58%).

(19) “Athens NA Separation Agreement” has the meaning set forth in the recitals.

(20) “Athens NA Sharing Percentage” means twenty-seven and one-half percent
(27.5%).

(21) “Athens North American R/SB Assets” has the meaning ascribed to the term
“ADT North American R/SB Assets” in the Athens NA Separation Agreement.

(22) “Athens North American R/SB Business” has the meaning ascribed to the term
“ADT North American R/SB Business” in the Athens NA Separation Agreement.

(23) “Athens North American R/SB Group” has the meaning ascribed to the term
“ADT North American R/SB Group” in the Athens Separation Agreement.

(24) “Athens North American R/SB Liabilities” has the meaning ascribed to the
term “ADT North American R/SB Liabilities” in the Athens NA Separation
Agreement.

(25) “ATOB Entities” mean the entities listed on Schedule 1.1(25).

(26) “Audit” means any audit (including a determination of the status of
qualified and non-qualified employee benefit plans), assessment of Taxes, other
examination by or on behalf of any Taxing Authority (including notices),
application for and negotiation of a voluntary disclosure agreement with a
Taxing Authority, proceeding, or appeal of such a proceeding relating to Taxes,
whether administrative judicial, including proceedings relating to competent
authority determinations initiated by a Party or any of its Subsidiaries, or any
reporting obligation arising out of an audit, such as State RAR Returns and
other amended Returns.

(27) “Audit External Advisor” has the meaning set forth in Section 9.2(c)(iii).

 

- 4 -



--------------------------------------------------------------------------------

(28) “Audit Management Party” means the Party responsible for administering and
controlling an Audit pursuant to Section 9.2(a), as may be changed from time to
time in accordance with Section 9.2(d).

(29) “Audit Representative” means, with respect to each Party, the Chief Tax
Officer or such other officer that may be designated by that Party’s Chief
Financial Officer from time to time.

(30) “Bankruptcy” means, with respect to a Person:

(a) the filing of an application by the Person for, or a consent to, the
appointment of a trustee of the Person’s assets;

(b) the filing by the Person of a voluntary petition in bankruptcy or the filing
of a pleading in any court of record admitting in writing the Person’s inability
to pay debts as they come due;

(c) a general assignment by such Person for the benefit of creditors;

(d) the filing by the Person of an answer admitting the material allegations of,
or the Person’s consenting to, or defaulting in answering a bankruptcy petition
filed against the Person in any bankruptcy proceeding; or

(e) the entry of an order, judgment or decree by any court of competent
jurisdiction adjudicating the Person bankrupt or appointing a trustee,
custodian, receiver or liquidator of such Person’s assets, which order, judgment
or decree continues unstayed and in effect for any period of sixty (60) days.

(31) “BHS” means Brink’s Home Security Holdings, Inc.

(32) “Brinks Separation Transaction Tax Contingencies” means any liability of
BHS under the tax sharing agreement between BHS and The Brink’s Company dated
October 31, 2008.

(33) “Broadview Acquisition Transaction” means the merger of BHS with and into
Barricade Merger Sub, Inc. as described in the Agreement and Plan of Merger by
and among Trident, Barricade Merger Sub, Inc., BHS, and ADT Security Services,
Inc. dated as of January 18, 2010, as amended.

(34) “Broadview Acquisition Transaction Tax Contingencies” means any Income Tax
liability arising solely as a result of and in respect to the Broadview
Acquisition Transaction.

(35) “Business Day” means any day that is not a Saturday, a Sunday or any other
day on which banks are required or authorized by Law to be closed in The City of
New York or Schaffhausen, Switzerland.

 

- 5 -



--------------------------------------------------------------------------------

(36) “Canadian Distribution Transaction” means the transactions pursuant to
which ADT Security Services Canada, Inc. will transfer its assets used in the
Trident Retained Business to Tyco Fire & Security Canada, Inc.

(37) “Change of Control” means the occurrence of any of the following: (i) the
direct or indirect sale, transfer or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of a Party and the members of such
Party’s Group taken as a whole to any “person” (as that term is used in
Section 13(d) of the Exchange Act); (ii) the adoption of a plan relating to the
liquidation or dissolution of a Party other than (A) the consolidation with,
merger into or transfer of all or part of the properties and assets of any
Subsidiary of a Party to such Party or any other Subsidiary of such Party, and
(B) the merger of a Party with an Affiliate solely for the purpose of
reincorporating (or re-forming) the Party in another jurisdiction; (iii) the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any “person” (as defined above)
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all securities that such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than fifty percent (50%) of the voting stock of
a Party, measured by voting power rather than number of shares; or (iv) a Party
consolidates with, or merges with or into, directly or indirectly, any Person,
or any Person consolidates with, or merges with or into, a Party, in any such
event pursuant to a transaction in which any of the outstanding voting stock of
such Party or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the voting
stock of such Party outstanding immediately prior to such transaction is
converted into or exchanged for voting stock of the surviving or transferee
Person constituting a majority of the outstanding shares of such voting stock of
such surviving or transferee Person (immediately after giving effect to such
issuance).

(38) “CIT Tax Sharing Agreement” means the Tax Agreement by and between Trident
and CIT Group Inc. dated July 2, 2002.

(39) “Claimed Deductions” has the meaning set forth in Section 6.1(a).

(40) “Claiming Party” has the meaning set forth in Section 6.1(a).

(41) “Closing Date” has the meaning set forth in the Merger Agreement.

(42) “Code” has the meaning set forth in the recitals to this Agreement.

(43) “Common Parent” means (a) for U.S. federal income tax purposes, the “common
parent corporation” of an “affiliated group” (in each case, within the meaning
of Section 1504 of the Code) filing a U.S. federal consolidated income tax
return, or (b) for state, local or non-U.S. income tax purposes, the common
parent (or similar term), which need not be a corporation, of a consolidated,
unitary, combined, group, Organschaft or similar group.

(44) “Correlative Benefit” means a decrease in a Post-Distribution Tax Period
Tax payment obligation by a Party (or its Subsidiaries) or an increase in a
Post-Distribution Tax Period Tax benefit of a Party (or its Subsidiaries) that
occurs as a direct result of an Audit adjustment pursuant to a Pre-Distribution
Shared Tax Audit that results in a payment obligation to such Party by another
Party or Parties.

 

- 6 -



--------------------------------------------------------------------------------

(45) “Correlative Detriment” means an increase in a Tax payment obligation by a
Party (or its Subsidiaries) or a reduction in a Tax benefit of a Party (or its
Subsidiaries) that occurs as a direct result of the Tax position that is the
basis for a Refund that is described in clause (3) of Section 4.1(a).

(46) “Covidien” means Covidien Ltd., a corporation organized under the laws of
Bermuda.

(47) “Deferred Compensation Deduction” means an Income Tax deduction arising
with respect to (a) the Trident Deferred Compensation Liabilities, the Trident
Deferred Stock Units, the Fountain Deferred Compensation Liabilities, the
Fountain Deferred Stock Units, the Athens NA Deferred Compensation Liabilities,
or the Athens NA Deferred Stock Units; (b) the Trident Options, the Fountain
Options or the Athens NA Options, including, without limitation, a deduction
arising from disqualifying dispositions relating to prior exercises of stock
options issued pursuant to the Trident International Ltd. Employee Stock
Purchase Plan; or (c) the Trident Restricted Stock, the Trident Restricted Stock
Units, the Trident Performance Share Units, the Fountain Restricted Stock, the
Fountain Restricted Stock Units, the Fountain Performance Share Units, the
Athens NA Restricted Stock, the Athens NA Restricted Stock Units, or the Athens
NA Performance Share Units, as such terms are defined in the Fountain Separation
Agreement or the Athens NA Separation Agreement.

(48) “Dispute” has the meaning set forth in Section 13.1.

(49) “Dispute Notice” has the meaning set forth in Section 13.1.

(50) “Distribution” or “Distributions” means, individually or collectively:

(a) the Athens NA Distribution,

(b) the Fountain Distribution, and

(c) to the extent not otherwise included in (a) or (b), the actual or deemed
distributions described in the IRS Ruling and the Tax Representation Letters
that are intended to qualify under Sections 355 and/or 361 of the Code.

(51) “Distribution Date” means (i) with respect to Athens NA, the Athens NA
Distribution Date and (ii) with respect to Fountain, the Fountain Distribution
Date.

(52) “Distribution Taxes” means any and all Taxes (a) required to be paid by or
imposed on a Party or any of its Affiliates resulting from, or directly arising
in connection with, the failure of a Distribution to qualify under
Section 355(a) or (c) of the Code or, if applicable, Section 361(c) of the Code,
or the application of Section 355(d) or (e) of the Code to the Distributions (or
the failure to qualify under or the application of corresponding provisions of
the Laws of other jurisdictions); (b) required to be paid by or imposed on a
Party or any of its Affiliates resulting from, or directly arising in connection
with the failure of the Canadian

 

- 7 -



--------------------------------------------------------------------------------

Distribution Transaction to qualify for tax-free treatment, in whole or in part;
(c) required to be paid by or imposed on a Party or any of its Affiliates
resulting from, or directly arising in connection with, the failure of any
transaction undertaken in connection with or pursuant to the Plan of Separation
to qualify for tax-free treatment, in whole or in part, or (d) required to be
paid by Trident as a result of the failure of either the Athens NA Distribution
or the Fountain Distribution to qualify for an exemption from withholding tax in
Switzerland; but, with respect to each of (a), (b), (c) and (d) above, only to
the extent that such qualification or tax-free treatment both (x) was intended
by the Parties, as reflected in the Plan of Separation, the IRS Ruling or any
Non-U.S. Ruling, or any written advice of a Qualified Tax Advisor shared with
all the Parties no more than thirty (30) days after the Closing Date or the
Athens NA Distribution Date, whichever is later, and (y) was claimed by one or
more of the Parties (or any of their Affiliates) on a Tax Return for a
Pre-Distribution Tax Period or a Straddle Tax Period.

(53) “Due Date” means the date (taking into account all valid extensions) upon
which a Tax Return is required to be filed with or Taxes are required to be paid
to a Taxing Authority, whichever is applicable.

(54) “Effective Time” has the meaning (i) with respect to the Fountain
Distribution, set forth in the Fountain Separation Agreement and (ii) with
respect to the Athens NA Distribution, set forth in the Athens NA Separation
Agreement.

(55) “Elected Party” has the meaning set forth in Section 9.2(d)(iii).

(56) “Employing Party” has the meaning set forth in Section 6.1(a).

(57) “Fault” has the meaning set forth in Section 5.3.

(58) “Final Determination” means the final resolution of liability for any Tax
for any taxable period, by or as a result of:

(a) a final decision, judgment, decree or other order by any court of competent
jurisdiction that can no longer be appealed;

(b) a final settlement with the IRS, a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the Laws of other jurisdictions, which resolves the liability for the
Taxes addressed in such agreement for any taxable period;

(c) any allowance of a refund or credit in respect of an overpayment of Tax, but
only after the expiration of all periods during which such refund may be
recovered by the jurisdiction imposing the Tax;

(d) a concluded voluntary disclosure agreement with any state, or a comparable
agreement under the Laws of other jurisdictions;

(e) any reporting obligation arising out of a final resolution of liability for
any Tax such as State RAR Returns or other amended Returns; or

 

- 8 -



--------------------------------------------------------------------------------

(f) any other final disposition.

(59) “First Tax Contingency Amount” means five hundred million dollars
($500,000,000).

(60) “Flow SpinCo U.S.” means Trident Fountain US Holding Corporation.

(61) “Former Athens NA Employee” has the meaning set forth in the Athens NA
Separation Agreement.

(62) “Former Fountain Employee” has the meaning set forth in the Fountain
Separation Agreement.

(63) “Former Trident Employee” has the meaning set forth in the Separation and
Distribution Agreements.

(64) “Fountain” has the meaning set forth in the recitals to this Agreement.

(65) “Fountain Assets” has the meaning set forth in the Fountain Separation
Agreement.

(66) “Fountain Business” has the meaning set forth in the Fountain Separation
Agreement.

(67) “Fountain Common Stock” has the meaning set forth in the recitals hereto.

(68) “Fountain Distribution” has the meaning set forth in the Fountain
Separation Agreement.

(69) “Fountain Distribution Date” has the meaning set forth in the Fountain
Separation Agreement.

(70) “Fountain Group” has the meaning set forth in the Fountain Separation
Agreement.

(71) “Fountain Liabilities” has the meaning set forth in the Fountain Separation
Agreement.

(72) “Fountain Second Sharing Percentage” means forty-two percent (42%).

(73) “Fountain Separation Agreement” has the meaning set forth in the recitals
to this Agreement.

(74) “Fountain Sharing Percentage” means twenty percent (20%).

 

- 9 -



--------------------------------------------------------------------------------

(75) “Group” means the Trident Group, the Fountain Group, or the Athens North
American R/SB Group.

(76) “Income Taxes” mean:

(a) all Taxes based upon, measured by, or calculated with respect to (i) net
income or profits (including, but not limited to, any capital gains, minimum tax
or any Tax on items of tax preference, but not including sales, use, real, or
personal property, gross or net receipts, value added, excise, leasing, transfer
or similar Taxes), or (ii) multiple bases (including, but not limited to,
corporate franchise, doing business and occupation Taxes) if one or more bases
upon which such Tax is determined is described in clause (a)(i) above;

(b) all U.S., state, local or non-U.S. franchise Taxes;

(c) all U.S., state and local Taxes or non-U.S. Taxes not otherwise included in
(a) or (b) above that are listed on Schedule 1.1(76)(c); and

(d) including in the case of each of (a), (b), and (c) above, any related
interest and any penalties, additions to such Tax or additional amounts imposed
with respect thereto by any Taxing Authority.

(77) “Income Tax Returns” mean all Tax Returns that relate to Income Taxes.

(78) “Indemnified Party” means the Party that is or may be entitled pursuant to
this Agreement to receive any payments (including reimbursement for Taxes or
costs and expenses) from another Party or Parties to this Agreement.

(79) “Indemnifying Party” means the Party that is or may be required pursuant to
this Agreement to make indemnification or other payments (including
reimbursement for Taxes and costs and expenses) to another Party to this
Agreement.

(80) “Initial Audit Management Party” means Trident.

(81) “IRS” means the United States Internal Revenue Service or any successor
thereto, including, but not limited to its agents, representatives, and
attorneys.

(82) “IRS Ruling” means the requests submitted to the IRS for all private letter
rulings to be obtained by Trident from the IRS in connection with the Plan of
Separation, and any supplemental materials submitted to the IRS relating
thereto, and the IRS private letter rulings received by Trident with respect to
the Plan of Separation.

(83) “Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law), or any income tax treaty.

 

- 10 -



--------------------------------------------------------------------------------

(84) “LIBOR” means an interest rate per annum equal to the applicable
three-month London Interbank Offered Rate for deposits in United States dollars
published in the Wall Street Journal.

(85) “Majority of the Parties” means the consent of at least two of the Parties.

(86) “McDermott” means McDermott Will & Emery LLP.

(87) “Mediation Period” has the meaning set forth in Section 13.2.

(88) “Merger” has the meaning set forth in the Merger Agreement.

(89) “Merger Agreement” has the meaning set forth in the recitals.

(90) “New York Courts” has the meaning set forth in Section 14.16.

(91) “Non-Income Tax Returns” mean all Tax Returns other than Income Tax
Returns.

(92) “Non-U.S. Tax Rulings” means the requests submitted to the Taxing
Authorities in Canada, Switzerland, Puerto Rico, and Luxembourg for all Tax
rulings to be obtained by Trident from such Taxing Authorities in connection
with the Plan of Separation, and any supplemental materials submitted to the
Taxing Authorities relating thereto, and the Tax rulings received by Trident
with respect to the Plan of Separation from such Taxing Authorities.

(93) “Participating Party” has the meaning set forth in Section 9.2(c)(i).

(94) “Party” has the meaning set forth in the preamble.

(95) “Patriot” has the meaning set forth in the recitals hereto.

(96) “Person” means any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership, or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

(97) “Plan of Separation” has the meaning set forth in the recitals.

(98) “Post-Distribution Income Tax Returns” means, collectively, all Income Tax
Returns required to be filed by a Party or its Affiliates for a
Post-Distribution Tax Period.

(99) “Post-Distribution Ruling” has the meaning set forth in Section 5.4.

(100) “Post-Distribution Tax Period” means a Tax year beginning and ending after
the Distribution Date.

 

- 11 -



--------------------------------------------------------------------------------

(101) “Pre-Distribution Income Tax Returns” means, collectively, all Income Tax
Returns required to be filed by a Party or its Affiliates for a Pre-Distribution
Tax Period.

(102) “Pre-Distribution Non-Income or Non-U.S. Tax Audit” means any Audit of any
Party or its Affiliates related to any (a) U.S. federal, state, or local Taxes
other than Income Taxes, or (b) any non-U.S. Taxes, in each case with respect to
a Tax Return filed, or allegedly required to be filed, for any Pre-Distribution
Tax Period or Straddle Tax Period.

(103) “Pre-Distribution Shared Tax Audit” means (a) Pre-Distribution U.S. Income
Tax Audits; provided, however, that if a Preparing Party takes a position on or
after the date of the Fountain Separation Agreement with respect to any item,
other than an item related to Distribution Taxes, reflected on a
Pre-Distribution Income Tax Return or Straddle Income Tax Return filed on or
after the date of the Fountain Separation Agreement and such position is not in
accordance with Section 2.1(a)(i) or Section 2.2(a)(i), as applicable, then
solely for purposes of Section 9.3(a), such item shall not be treated as covered
by a Pre-Distribution Shared Tax Audit to the extent that the liability arising
under such Audit with respect to such item exceeds the liability that would have
arisen under such Audit with respect to such item if the position with respect
to such item had been in accordance with Section 2.1(a)(i) or Section 2.2(a)(i),
as applicable; (b) any Audit that includes, or may include, an adjustment that
gives rise to a Distribution Tax described in Section 5.1(a); and (c) for the
avoidance of doubt, any Audit to which section 9.3(a), (b), (d), or (e) of the
Trident 2007 Tax Sharing Agreement applies. For the avoidance of doubt, a
Preparing Party shall not be treated as having taken a position on or after the
date of the Fountain Separation Agreement to the extent such position is
reflected in a draft Tax Return prepared before the date of the Fountain
Separation Agreement.

(104) “Pre-Distribution Tax Period” means a Tax year beginning and ending on or
before the Distribution Date.

(105) “Pre-Distribution U.S. Income Tax Audit” means any Audit of any U.S.
federal, state, or local Income Tax Return filed, or allegedly required to be
filed, for any Pre-Distribution Tax Period or Straddle Tax Period by a Party or
its Affiliates; provided, further, that any Audit involving competent authority
proceedings and that (a) includes an item related to or arising from an
intercompany transfer pricing adjustment under Section 482 of the Code and the
Treasury Regulations thereunder, or an analogous provision under U.S. state or
local or non-U.S. Law, and (b) involves a Taxing Authority outside of the United
States, shall be treated as a Pre-Distribution U.S. Income Tax Audit for
purposes of such item solely for purposes of the determination as to whether to
proceed to competent authority and for purposes of the related U.S. competent
authority proceedings.

(106) “Pre-2007 Distribution Tax Period” means a Tax year beginning and ending
on or before June 29, 2007, or any Tax year beginning before June 29, 2007, and
ending after June 29, 2007.

(107) “Pre-2007 Distribution Transfer Pricing Tax Audit” means any Audit of any
Party or its Affiliates of any Income Taxes related to or arising from (a) an
intercompany transfer pricing adjustment under Section 482 of the Code and the
Treasury Regulations

 

- 12 -



--------------------------------------------------------------------------------

thereunder, or an analogous provision under U.S. state or local or non-U.S. Law,
or (b) a determination that the activities of a Party or its Affiliates give
rise to a “permanent establishment,” presence, or nexus in any jurisdiction that
could subject it to Income Tax in such jurisdiction, in each of (a) and (b), for
any Tax year beginning and ending on or before June 29, 2007, or any Tax year
beginning before June 29, 2007, and ending after June 29, 2007.

(108) “Preparing Party” has the meaning set forth in Section 2.1(a).

(109) “Prime Rate” has the meaning set forth in the Separation and Distribution
Agreements.

(110) “Proposed Acquisition Transaction” means a transaction or series of
transactions (or any agreement, understanding, arrangement, or substantial
negotiations within the meaning of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder, to enter into a transaction or series of
related transactions), as a result of which any of the Parties or any of the
Section 355 Entities (or any successor thereto) would merge or consolidate with
any other Person, or as a result of which any Person or any group of Persons
would (directly or indirectly) acquire, or have the right to acquire (through an
option or otherwise), from any of the Parties or any of their Affiliates (or any
successor thereto) and/or one or more holders of their stock, respectively, any
amount of stock of any of the Parties or any of the Section 355 Entities, as the
case may be, that would, when combined with any other changes in ownership of
the stock of such Party or any of the Section 355 Entities, comprise more than
thirty-five percent (35%) of (a) the value of all outstanding stock of such
Party or any of the Section 355 Entities as of the date of such transaction, or
in the case of a series of transactions, the date of the last transaction of
such series, or (b) the total combined voting power of all outstanding stock of
such Party or any of the Section 355 Entities as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series. For purposes of determining whether a transaction
constitutes an indirect acquisition for purposes of the first sentence of this
definition, any recapitalization or other action resulting in a shift of voting
power or any redemption of shares of stock shall be treated as an indirect
acquisition of shares of stock by the non-exchanging shareholders. This
definition and the application thereof is intended to monitor compliance with
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder
and shall be interpreted accordingly by the Parties in good faith.

(111) “Qualified Tax Advisor” means any Qualified Tax Counsel or any of
PricewaterhouseCoopers LLP or its Affiliates, Deloitte LLP or its Affiliates,
Ernst & Young LLP or its Affiliates, or KPMG LLP or its Affiliates.

(112) “Qualified Tax Counsel” means any of the law firms listed on Schedule
1.1(112).

(113) “Refund” means any refund of Taxes (including any overpayment of Taxes
that can be refunded or, alternatively, applied to future Taxes payable),
including any interest paid on or with respect to such refund of Taxes;
provided, however, that if a refund of Taxes is includible in taxable income
based on applicable Tax Law, then the amount of the Refund shall be determined
by multiplying (x) the amount of the refund that is required to be

 

- 13 -



--------------------------------------------------------------------------------

included in taxable income by (y) sixty-two percent (62%); provided, further,
that upon any change after the Effective Time in the highest marginal U.S.
federal income Tax rate applicable to corporations, the percentage in clause
(y) shall be increased or decreased by the amount of the percentage point change
in such rate with effect in the same Tax year as the effective date applicable
to such change in rate.

(114) “Replaced Audit Management Party” has the meaning set forth in
Section 9.2(d)(iv).

(115) “Requesting Party” has the meaning set forth in Section 5.4.

(116) “Restricted Period” means (a) with respect to Trident and Athens NA, the
period beginning at the Effective Time of the Fountain Distribution and the
Athens NA Distribution, or whichever is earlier, and ending on the two-year
anniversary of the day after the Athens NA Distribution Date and the Fountain
Distribution Date, or whichever is later, and (b) with respect to Fountain, the
period beginning at the Effective Time of the Fountain Distribution and ending
on the two-year anniversary of the day after the Fountain Distribution Date.

(117) “Rules” has the meaning set forth in Section 13.3.

(118) “Second Calendar Quarter” has the meaning set forth in Section 8.1(a)(i).

(119) “Second Sharing Percentage” means, with respect to Fountain, the Fountain
Second Sharing Percentage, and with respect to Athens NA, the Athens NA Second
Sharing Percentage.

(120) “Second Tax Contingency Amount” means seven hundred twenty-five million
dollars ($725,000,000).

(121) “Section 355 Entities” mean the entities listed on Schedule 1.1(121).

(122) “Separation and Distribution Agreements” means the Fountain Separation
Agreement and the Athens NA Separation Agreement.

(123) “Shared Refunds” has the meaning set forth in Section 4.1(a).

(124) “Shared Taxes” means all Taxes the payment of which would be included in
the Threshold Base Amount.

(125) “Sharing Percentages” means, with respect to Trident, the Trident Sharing
Percentage, with respect to Fountain, the Fountain Sharing Percentage, and with
respect to Athens NA, the Athens NA Sharing Percentage.

(126) “Source Indicators” has the meaning set forth in the Trademark Agreement.

 

- 14 -



--------------------------------------------------------------------------------

(127) “Spinco Party” or “Spinco Parties” means, individually or collectively,
Fountain and Athens NA.

(128) “State RAR Returns” has the meaning set forth in Section 4.4(a).

(129) “Straddle Income Tax Returns” means, collectively, all Income Tax Returns
required to be filed by a Party or its Affiliates for a Straddle Tax Period.

(130) “Straddle Tax Period” means a Tax year beginning before the Distribution
Date and ending after the Distribution Date.

(131) “Stub Period” means the Tax year or years or portions thereof beginning on
the day after the Distribution of Flow SpinCo U.S. by Keystone France Holdings
Corp. and ending on the Fountain Distribution Date (regardless of whether the
Tax year terminates on the Fountain Distribution Date).

(132) “Subsidiary” has the meaning set forth in the Separation and Distribution
Agreements.

(133) “Tax” or “Taxes” whether used in the form of a noun or adjective, means
taxes on or measured by income, franchise, gross receipts, sales, use, excise,
payroll, personal property, real property, ad-valorem, value-added, leasing,
leasing use or other taxes, levies, imposts, duties, charges, or withholdings of
any nature. Whenever the term “Tax” or “Taxes” is used it shall include
penalties, fines, additions to tax and interest thereon.

(134) “Tax Attributes” mean for U.S. federal, state, local, and non-U.S. Income
Tax purposes, earnings and profits, tax basis, net operating and capital loss
carryovers or carrybacks, alternative minimum Tax credit carryovers or
carrybacks, general business credit carryovers or carrybacks, income tax credits
or credits against income tax, disqualified interest and excess limitation
carryovers or carrybacks, overall foreign losses, research and experimentation
credit base periods, and all other items that are determined or computed on an
affiliated group basis (as defined in Section 1504(a) of the Code determined
without regard to the exclusion contained in Section 1504(b)(3) of the Code), or
similar Tax items determined under applicable Tax law.

(135) “Tax Benefit Realized” means with respect to a Party and its Subsidiaries
an amount equal to the product of (x) any payment made under this Agreement or
either of the Separation and Distribution Agreements that is allowable as a
deduction for U.S. Income Tax Purposes, and (y) thirty-eight percent (38%);
provided, however, upon any change after the Effective Time in the highest
marginal U.S. federal income Tax rate applicable to corporations, the percentage
in clause (y) shall be increased or decreased by the amount of the percentage
point change in such rate with effect in the same Tax year as the effective date
applicable to such change in rate.

(136) “Tax Deposit” has the meaning set forth in Section 9.3(f).

(137) “Tax-Free Status” means the qualification of a Distribution or any other
transaction contemplated by the IRS Ruling or any Tax Opinion as a transaction
in which

 

- 15 -



--------------------------------------------------------------------------------

gain or loss is not recognized, in whole or in part, and no amount is included
in income, including by reason of Distribution Taxes, for U.S. federal, state,
or local income tax purposes (other than intercompany items, excess loss
accounts or other items required to be taken into account pursuant to Treasury
Regulations promulgated under Section 1502 of the Code) or the qualification of
a Distribution or any other transaction contemplated by a Non-U.S. Tax Ruling as
a transaction in which gain or loss is not recognized, in whole or in part, and
no amount is included in income, including by reason of Distribution Taxes, for
purposes of the Tax Laws applicable to such transactions in the relevant
jurisdiction.

(138) “Tax Group” means any U.S. federal, state, local or non-U.S. affiliated,
consolidated, combined, unitary, group relief, Organschaft, or a similar group
as determined under applicable Tax Law that files a Tax Return or Tax Returns on
a similar group basis.

(139) “Tax Management Change Event” has the meaning set forth in
Section 9.2(d)(i).

(140) “Tax Opinions” means the Tax opinions and memoranda rendered by any
Qualified Tax Advisor to Trident or any of its Affiliates in connection with the
Plan of Separation.

(141) “Tax Package” means: (a) a pro forma Tax Return relating to the operations
of a Spinco Party and/or its Subsidiaries that are required to be included in
any Tax Group of which such Spinco Party and/or such Subsidiaries is or was a
member for one or more days in a Tax year, and (b) all information relating to
the operations of a Spinco Party and/or its Subsidiaries that is reasonably
necessary to prepare and file the applicable Tax Return required to be filed by
any Tax Group of which such Spinco Party or any of its Subsidiaries is or was a
member for one or more days in a Tax year.

(142) “Tax Representation Letter” means any letter containing representations
and covenants delivered by Trident or any of its Affiliates to a Qualified Tax
Advisor in connection with a Tax Opinion.

(143) “Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended tax return, claim
for refund, or declaration of estimated tax) required to be supplied to, or
filed with, a Taxing Authority by a Party or any member of its Group in
connection with the determination, assessment or collection of any Tax or the
administration of any Laws, regulations, or administrative requirements relating
to any Taxes.

(144) “Taxing Authority” means any governmental authority or any subdivision,
agency, commission, or authority thereof or any quasi-governmental or private
body having jurisdiction over the assessment, determination, collection, or
imposition of any Tax (including the IRS).

 

- 16 -



--------------------------------------------------------------------------------

(145) “TE” means TE Connectivity, Ltd., a corporation limited by shares
(Aktiengesellschaft) organized under the laws of Switzerland, formerly known as
Trident Electronics Ltd.

(146) “Threshold Base Amount” means at any relevant time the sum of all prior
amounts paid by all Parties under Section 5.1(a), Section 9.3(a) and
Section 9.3(c), but for the avoidance of doubt not including any amounts paid or
required to be paid by one Party to another Party pursuant to such sections (so
as to avoid duplication of amounts included herein); provided, however, that
such amount shall not include any amount paid with respect to the Brinks
Separation Transaction Tax Contingencies, the Broadview Acquisition Transaction
Tax Contingencies, the Trident Fountain Chile Transactions Tax Contingencies,
Timing Items, Section 7.4, or the items specified on Section 1.1(146) (up to the
amount shown on such schedule); provided, further, that such sum shall be
reduced by Shared Refunds actually received by any Party (it being understood by
the Parties that such a reduction could result in a Threshold Base Amount that
is below zero).

(147) “Timing Items” has the meaning set forth in Section 9.3(d).

(148) “Transferee Entities” means the entities listed on Schedule 1.1(148).

(149) “Transferor Entities” means the entities listed on Schedule 1.1(149).

(150) “Treasury Regulations” mean the final and temporary (but not proposed)
income tax and administrative regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

(151) “Trident” has the meaning set forth in the preamble.

(152) “Trident Common Stock” has the meaning set forth in the Separation and
Distribution Agreements.

(153) “Trident Fountain Chile Transactions” means the deemed contribution of all
of the issued and outstanding stock of Tyco Flow Control Chile S.A., a
corporation organized under the laws of Chile, to Tyco Flow Control Holding
Chile LLC, a Delaware limited liability company, through an election pursuant to
Treas. Reg. § 301.7701-3 to treat Tyco Flow Control Holding Chile LLC as a
corporation for U.S. federal tax purposes, and the distribution by Tyco Fire &
Security US Fire Holdings, Inc., a Delaware corporation, of all of the issued
and outstanding interests in Tyco Flow Control Holding Chile LLC, to Tyco
International Finance Group GmbH, a company organized under the laws of
Switzerland.

(154) “Trident Fountain Chile Transactions Tax Contingencies” means any Taxes
required to be paid by or imposed on a party or any of its Affiliates solely
resulting from, or directly arising in connection with, the failure of (i) the
Trident Fountain Chile Transactions to qualify as a reorganization described in
Section 368(a)(1)(D) of the Code, or (ii) the distribution of Tyco Flow Control
Holding Chile LLC by Tyco Fire & Security US Fire Holdings, Inc. to qualify as
tax-free under Sections 355(a) and 361(c) of the Code, in either case, only if
and to the extent such Taxes are not attributable to the Fault of any Party or
any of its Affiliates.

 

- 17 -



--------------------------------------------------------------------------------

(155) “Trident Group” has the meaning set forth in the Separation and
Distribution Agreements; provided, however, that the Trident Group shall not
include any member of the Athens North American R/SB Group or the Fountain
Group.

(156) “Trident International” has the meaning set forth in the preamble.

(157) “Trident Retained Assets” has the meaning set forth in the Separation and
Distribution Agreements.

(158) “Trident Retained Business” has the meaning set forth in the Separation
and Distribution Agreements.

(159) “Trident Retained Liabilities” has the meaning set forth in the Separation
and Distribution Agreements.

(160) “Trident SA” has the meaning set forth in the preamble.

(161) “Trident Sharing Percentage” means fifty-two and one-half percent (52.5%).

(162) “Trident 2007 Tax Sharing Agreement” means the tax sharing agreement
entered into as of June 29, 2007, by and among Trident, Covidien, and TE, as
amended from time to time.

(163) “Uncovered Liability” means the excess liability with respect to an item
arising under Audit with respect to such item described in the proviso to clause
(a) of the definition of “Pre-Distribution Shared Tax Audit.”

(164) “Unqualified Tax Opinion” means an unqualified reasoned “will” opinion of
Qualified Tax Counsel, which opinion is reasonably acceptable to each of the
Parties and upon which each of the Parties may rely to confirm that a
transaction (or transactions) will not result in Distribution Taxes. For
purposes of this definition, an opinion is reasoned if it describes the reasons
for the conclusions, including the facts and analysis supporting the
conclusions.

(165) “U.S.” means the United States.

(166) “U.S. Audit Management Party” means the Audit Management Party with
respect to a Pre-Distribution U.S. Income Tax Audit.

Section 1.2 References; Interpretation.

(a) References in this Agreement to any gender include references to all
genders, and references to the singular include references to the plural and
vice versa. Unless the context otherwise requires, the words “include”,
“includes”, and “including” when used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. Unless the context otherwise
requires, references in this Agreement to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to,

 

- 18 -



--------------------------------------------------------------------------------

this Agreement. Unless the context otherwise requires, the words “hereof”,
“hereby”, and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular Article,
Section or provision of this Agreement.

(b) The Parties agree that this Agreement is intended solely to determine the
cash tax obligations of the Parties and does not address the manner or method of
tax accounting for any item.

Section 1.3 Effective Time.

(a) The Parties acknowledge that the Plan of Separation contemplates a series of
interrelated and intermediate internal transactions undertaken preparatory to
and in contemplation of the Distributions that must be completed prior to the
Effective Time in order to align and properly capitalize the Fountain Business,
the Athens North American R/SB Business, and the Trident Retained Business.

(b) Notwithstanding that these interrelated and intermediate internal
transactions must be given effect prior to the Distributions, the agreements
contained herein, including, but not limited to, the manner in which Taxes are
shared amongst the Parties, shall be effective no earlier than and only upon the
Effective Time.

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS

Section 2.1 Responsibility of Parties to Prepare and File Pre-Distribution
Income Tax Returns.

(a) General. To the extent not previously filed and subject to the rights and
obligations of each of the Parties set forth herein, Schedule 2.1(a) sets forth
the Parties (each, a “Preparing Party”) that are responsible for preparing or
causing to be prepared all Pre-Distribution Income Tax Returns and the Parties
that are responsible, or whose Affiliate is responsible, pursuant to
Section 2.1(b) for providing a Tax Package with respect to such Pre-Distribution
Income Tax Returns. The Party responsible, or whose Affiliate is responsible,
for filing a Pre-Distribution Income Tax Return under applicable Law shall file
or cause to be filed such Pre-Distribution Income Tax Return with the applicable
Taxing Authority. Pre-Distribution Income Tax Returns shall be prepared and
filed in a manner (i) consistent with (and the Parties and their Affiliates
shall not take any position inconsistent with) past practices of the Parties and
their Affiliates or supported by an unqualified reasoned “should” or “will”
opinion of a Qualified Tax Advisor, unless otherwise modified by a Final
Determination or required by applicable Law, the IRS Ruling, the Non-U.S. Tax
Rulings, the Tax Representation Letters, or the Tax Opinions; and (ii) to the
extent consistent with clause (i), that minimizes the overall amount of Taxes
due and payable on Pre-Distribution Income Tax Returns of all of the Parties by
cooperating in making such elections or applications for group or other relief
or allowances available in the taxing jurisdiction in which the Income Tax
Returns are filed. Unless otherwise provided in this Agreement, the Preparing
Party is responsible for the costs and expenses associated with such
preparation. Payments between a Party or any of its Affiliates and another Party
or any of its

 

- 19 -



--------------------------------------------------------------------------------

Affiliates for reasonable preparation costs and expenses shall be treated as
amounts deductible by the paying Party and its Affiliates pursuant to
Section 162 of the Code (and any corresponding provision of U.S. state or local
or non-U.S. Tax Law), and none of the Parties or any of their Affiliates shall
take any position inconsistent with such treatment, except to the extent a Final
Determination with respect to the paying entity causes such payment to not be so
treated (in which case the payment shall be treated in accordance with such
Final Determination).

(b) Tax Package. To the extent not previously provided, each Party other than
the Preparing Party shall (at its own cost and expense), to the extent that a
Pre-Distribution Income Tax Return includes items of that Party or its
Affiliates, prepare and provide or cause to be prepared and provided to the
Preparing Party (and make available or cause to be made available to the other
Party) a Tax Package relating to that Pre-Distribution Income Tax Return. Such
Tax Package shall be provided in a timely manner consistent with the past
practices of the Parties and their Affiliates. Schedule 2.1(a) sets forth the
Parties that are responsible for providing a Tax Package relating to a
Pre-Distribution Income Tax Return. In the event a Party does not fulfill its
obligations pursuant to this Section 2.1(b), the Preparing Party shall be
entitled, at the sole cost and expense of the defaulting Party, to prepare or
cause to be prepared the information required to be included in the Tax Package
for purposes of preparing any such Pre-Distribution Income Tax Return.

(c) Procedures Relating to the Preparation and Filing of Pre-Distribution Income
Tax Returns.

(i) In the case of Pre-Distribution Income Tax Returns, to the extent not
previously filed, no later than thirty (30) days prior to the Due Date of each
such Tax Return (reduced to ten (10) days for state or local Pre-Distribution
Income Tax Returns), the Preparing Party shall make available or cause to be
made available drafts of such Tax Return (together with all related work papers)
to each of the other Parties. The other Parties shall have access to any and all
data and information necessary for the preparation of all such Pre-Distribution
Income Tax Returns and the Parties shall cooperate fully in the preparation and
review of such Tax Returns. Subject to the preceding sentence, no later than
fifteen (15) days after receipt of such Pre-Distribution Income Tax Returns
(reduced to five (5) days for state or local Pre-Distribution Income Tax
Returns), each Party shall have a right to object to such Pre-Distribution
Income Tax Return (or items with respect thereto) by written notice to the other
Parties; such written notice shall contain such disputed item (or items) and the
basis for its objection.

(ii) With respect to a Pre-Distribution Income Tax Return submitted by the
Preparing Party to the other Parties pursuant to Section 2.1(c)(i), if the other
Parties do not object by proper written notice within the time period described,
such Pre-Distribution Income Tax Return shall be deemed to have been accepted
and agreed upon, and to be final and conclusive, for purposes of this
Section 2.1(c)(ii). If a Party does object by proper written notice within such
applicable time period, the Parties shall act in good faith to resolve any such
dispute as promptly as practicable; provided, however, that, notwithstanding
anything to the contrary contained herein, if the Parties have not reached a
final resolution with respect to all disputed items for which proper written
notice was given within ten (10) days (reduced to two (2) days for

 

- 20 -



--------------------------------------------------------------------------------

state or local Pre-Distribution Income Tax Returns) prior to the Due Date for
such Pre-Distribution Income Tax Return, such Tax Return shall be filed as
prepared pursuant to this Section 2.1 (revised to reflect all initially disputed
items that the Parties have agreed upon prior to such date).

(iii) In the event that a Pre-Distribution Income Tax Return is filed that
includes any disputed item for which proper notice was given pursuant to this
Section 2.1(c) that was not finally resolved and agreed upon, such disputed item
(or items) shall be resolved in accordance with Article XIII. In the event that
the resolution of such disputed item (or items) in accordance with Article XIII
with respect to a Pre-Distribution Income Tax Return is inconsistent with such
Pre-Distribution Income Tax Return as filed, the Preparing Party (with
cooperation from the other Parties) shall, as promptly as practicable, amend
such Tax Return to properly reflect the final resolution of the disputed item
(or items). In the event that the amount of Taxes shown to be due and owing on a
Pre-Distribution Income Tax Return is adjusted as a result of a resolution
pursuant to Article XIII, proper adjustment shall be made to the amounts
previously paid or required to be paid in accordance with Article III in a
manner that reflects such resolution.

Section 2.2 Responsibility of Parties to Prepare and File Straddle Income Tax
Returns.

(a) General. Subject to the rights and obligations of each of the Parties set
forth herein, Schedule 2.2(a) sets forth the Preparing Party that is responsible
for preparing or causing to be prepared all Straddle Income Tax Returns and the
Parties that are responsible, or whose Affiliate is responsible, pursuant to
Section 2.2(b) for providing a Tax Package with respect to such Straddle Income
Tax Returns. Unless otherwise provided in this Agreement, the Preparing Party is
responsible for the costs and expenses associated with such preparation. The
Party responsible, or whose Affiliate is responsible, for filing a Straddle
Income Tax Return under applicable Law shall file or cause to be filed such
Straddle Income Tax Return with the applicable Taxing Authority. All Straddle
Income Tax Returns shall be prepared and filed in a manner (i) consistent with
(and the Parties and their Affiliates shall not take any position inconsistent
with) past practices of the Parties and their Affiliates or supported by an
unqualified reasoned “should” or “will” opinion of a Qualified Tax Advisor,
unless otherwise modified by a Final Determination or required by applicable
Law, the IRS Ruling, the Non-U.S. Tax Rulings, the Tax Representation Letters,
or the Tax Opinions; and (ii) to the extent consistent with clause (i), that
minimizes the overall amount of Taxes due and payable on Straddle Income Tax
Returns of all of the Parties by cooperating in making such elections or
applications for group or other relief or allowances available in the taxing
jurisdiction in which the Income Tax Returns are filed. No Parties shall take
any action inconsistent with the assumptions (including items of income, gain,
deduction, loss and credit) made in determining all estimated or advance
payments of Income Tax on or prior to the Distribution Date, including the
applicable filing assumptions listed in Schedule 2.2(a). Payments between a
Party or any of its Affiliates and another Party or any of its Affiliates for
reasonable preparation costs and expenses shall be treated as amounts deductible
by the paying Party and its Affiliates pursuant to Section 162 of the Code (and
any corresponding provision of U.S. state or local or non-U.S. Tax Law), and
none of the Parties or any of their Affiliates shall take any position
inconsistent with such treatment, except to the extent a Final Determination
with respect to the paying entity causes such payment to not be so treated (in
which case the payment shall be treated in accordance with such Final
Determination).

 

- 21 -



--------------------------------------------------------------------------------

(b) Tax Package. Each Party other than the Preparing Party shall (at its own
cost and expense), to the extent that a Straddle Income Tax Return includes
items of that Party or its Affiliates, prepare and provide or cause to be
prepared and provided to the Preparing Party (and make available or cause to be
made available to the other Party) a Tax Package relating to that Straddle
Income Tax Return. Such Tax Package shall be provided in a timely manner
consistent with the past practices of the Parties and their Affiliates. Schedule
2.2(a) sets forth the Parties that are responsible for providing a Tax Package
relating to a Straddle Income Tax Return. In the event a Party does not fulfill
its obligations pursuant to this Section 2.2(b), the Preparing Party shall be
entitled, at the sole cost and expense of the defaulting Party, to prepare or
cause to be prepared the information required to be included in the Tax Package
for purposes of preparing any such Straddle Income Tax Return.

(c) Procedures Relating to the Preparation and Filing of Straddle Income Tax
Returns.

(i) In the case of Straddle Income Tax Returns, no later than thirty (30) days
prior to the Due Date of each such Tax Return (reduced to ten (10) days for
state or local Straddle Income Tax Returns), the Preparing Party shall make
available or cause to be made available drafts of such Tax Return (together with
all related work papers) to each of the other Parties. The other Parties shall
have access to any and all data and information necessary for the preparation of
all such Straddle Income Tax Returns and the Parties shall cooperate fully in
the preparation and review of such Straddle Income Tax Returns. Subject to the
preceding sentence, no later than fifteen (15) days after receipt of such
Straddle Income Tax Returns (reduced to five (5) days for state or local
Straddle Income Tax Returns), each Party shall have a right to object to such
Straddle Income Tax Return (or items with respect thereto) by written notice to
the other Parties; such written notice shall contain such disputed item (or
items) and the basis for its objection.

(ii) With respect to a Straddle Income Tax Return submitted by the Preparing
Party to the other Parties pursuant to Section 2.2(c)(i), if the other Parties
do not object by proper written notice within the time period described, such
Straddle Income Tax Return shall be deemed to have been accepted and agreed
upon, and to be final and conclusive, for purposes of this Section 2.2(c)(ii).
If a Party does object by proper written notice within such applicable time
period, the Parties shall act in good faith to resolve any such dispute as
promptly as practicable; provided, however, that, notwithstanding anything to
the contrary contained herein, if the Parties have not reached a final
resolution with respect to all disputed items for which proper written notice
was given within ten (10) days (reduced to two (2) days for state or local
Straddle Income Tax Returns) prior to the Due Date for such Straddle Income Tax
Return, such Tax Return shall be filed as prepared pursuant to this Section 2.2
(revised to reflect all initially disputed items that the Parties have agreed
upon prior to such date).

(iii) In the event that a Straddle Income Tax Return is filed that includes any
disputed item for which proper notice was given pursuant to this Section 2.2(c)
that was not finally resolved and agreed upon, such disputed item (or items)
shall be resolved in

 

- 22 -



--------------------------------------------------------------------------------

accordance with Article XIII. In the event that the resolution of such disputed
item (or items) in accordance with Article XIII with respect to a Straddle
Income Tax Return is inconsistent with such Straddle Income Tax Return as filed,
the Preparing Party (with cooperation from the other Parties) shall, as promptly
as practicable, amend such Tax Return to properly reflect the final resolution
of the disputed item (or items). In the event that the amount of Taxes shown to
be due and owing on a Straddle Income Tax Return is adjusted as a result of a
resolution pursuant to Article XIII, proper adjustment shall be made to the
amounts previously paid or required to be paid by the Parties in accordance with
Article III in a manner that reflects such resolution.

Section 2.3 Responsibility of Parties to Prepare and File Post-Distribution
Income Tax Returns and Non-Income Tax Returns. The Party or its Affiliate
responsible under applicable Law for filing a Post-Distribution Income Tax
Return or a Non-Income Tax Return shall prepare and file or cause to be prepared
and filed that Tax Return (at that Party’s own cost and expense).

Section 2.4 Time of Filing Tax Returns; Manner of Tax Return Preparation. Each
Tax Return shall be filed on or prior to the Due Date for such Tax Return by the
Party responsible for filing such Tax Return hereunder. Unless otherwise
required by a Taxing Authority pursuant to a Final Determination, the Parties
shall prepare and file or cause to be prepared and filed all Tax Returns and
take all other actions in a manner consistent with (and shall not take any
position inconsistent with) any assumptions, representations, warranties,
covenants, and conclusions provided by the Parties (or any of their
Subsidiaries) in connection with the Plan of Separation.

ARTICLE III

RESPONSIBILITY FOR PAYMENT OF TAXES

Section 3.1 Responsibility of Trident for Taxes. Except as otherwise provided in
this Agreement, Trident shall be liable for and shall pay or cause to be paid
the following Taxes:

(a) to the applicable Taxing Authority, any Taxes due and payable on all
Pre-Distribution Income Tax Returns that Trident is required to file or cause to
be filed with such Taxing Authority pursuant to Section 2.1;

(b) to the applicable Taxing Authority, any Taxes due and payable on all
Straddle Income Tax Returns that Trident is required to file or cause to be
filed with such Taxing Authority pursuant to Section 2.2; and

(c) to the applicable Taxing Authority, any Taxes due and payable on all
Post-Distribution Income Tax Returns and Non-Income Tax Returns that Trident is
required to file or cause to be filed with such Taxing Authority pursuant to
Section 2.3.

Section 3.2 Responsibility of Athens NA for Taxes. Except as otherwise provided
in this Agreement, Athens NA shall be liable for and shall pay or cause to be
paid the following Taxes:

(a) to the applicable Taxing Authority, any Taxes due and payable on all
Pre-Distribution Income Tax Returns that Athens NA is required to file or cause
to be filed with such Taxing Authority pursuant to Section 2.1;

 

- 23 -



--------------------------------------------------------------------------------

(b) to the applicable Taxing Authority, any Taxes due and payable on all
Straddle Income Tax Returns that Athens NA is required to file or cause to be
filed with such Taxing Authority pursuant to Section 2.2; and

(c) to the applicable Taxing Authority, any Taxes due and payable on all
Post-Distribution Income Tax Returns and Non-Income Tax Returns that Athens NA
is required to file or cause to be filed with such Taxing Authority pursuant to
Section 2.3.

Section 3.3 Responsibility of Fountain for Taxes. Except as otherwise provided
in this agreement, Fountain shall be liable for and shall pay or cause to be
paid the following Taxes:

(a) to the applicable Taxing Authority, any Taxes due and payable on all
Pre-Distribution Income Tax Returns that Fountain is required to file or cause
to be filed with such Taxing Authority pursuant to Section 2.1;

(b) to the applicable Taxing Authority, any Taxes due and payable on all
Straddle Income Tax Returns that Fountain is required to file or cause to be
filed with such Taxing Authority pursuant to Section 2.2; and

(c) to the applicable Taxing Authority, any Taxes due and payable on all
Post-Distribution Income Tax Returns and Non-Income Tax Returns that Fountain is
required to file or cause to be filed with such Taxing Authority pursuant to
Section 2.3.

Section 3.4 Timing of Payments of Taxes. All Taxes required to be paid or caused
to be paid by a Party to a Taxing Authority pursuant to this Article III shall
be paid or caused to be paid by such Party on or prior to the Due Date of such
Taxes.

ARTICLE IV

REFUNDS, CARRYBACKS AND AMENDED TAX RETURNS

Section 4.1 Refunds.

(a) The Parties shall share Refunds as follows: (1) a Party shall be entitled to
all Refunds that relate to Taxes, other than Shared Taxes, for which such Party
(or its Subsidiaries) is liable, (2) a Party shall be entitled to Refunds
claimed on an originally filed Tax Return that reflect an overpayment of
estimated Taxes as compared to the Tax liability reported on such originally
filed Tax Return, and (3) except to the extent described in clause (1) or (2),
(x) Refunds that are related to or paid in respect of an Income Tax Return the
Audit of which would constitute a Pre-Distribution Shared Tax Audit, and (y) for
the avoidance of doubt and without duplication, Trident’s share of Refunds for
payments of Taxes subject to Section 9.3(c) and received pursuant to the Trident
2007 Tax Sharing Agreement (collectively, a “Shared Refund”) shall be shared by
the Parties in the following order:

(i) First, to the extent that the Threshold Base Amount on the date that the
Refund is received is in excess of the Second Tax Contingency Amount, Trident,
Fountain and Athens NA shall share all Shared Refunds to such extent and in the
same proportion as their respective Sharing Percentages.

 

- 24 -



--------------------------------------------------------------------------------

(ii) Second, to the extent that the Threshold Base Amount on the date that the
Refund is received is in excess of the First Tax Contingency Amount but less
than or equal to the Second Tax Contingency Amount, Fountain and Athens NA shall
share all such Shared Refunds to the extent and in the same proportion as their
respective Second Sharing Percentages.

(iii) Third, to the extent that the Threshold Base Amount on the date that the
Refund is received is less than or equal to the First Tax Contingency Amount,
Trident shall be entitled to all Shared Refunds.

For the avoidance of doubt, it is the Parties’ intention that Shared Refunds
shall be paid to the Parties in a manner that refunds aggregate payments made
under Sections 5.1(a), 9.3(a), and 9.3(c) on a “last in, first out” basis. To
the extent that a Party (or any of its Subsidiaries) receives and is entitled to
a Refund under Section 4.1(a)(2) all or a portion of which is attributable to
payments of estimated Taxes by another Party (or any of its Subsidiaries), the
first Party shall pay to such other Party the portion of the Refund attributable
to such other Party’s payments of estimated Taxes.

Notwithstanding the foregoing, in the event a Refund is the result of the
carryback by a Party (or one of such Party’s Affiliates) of a Tax Attribute
generated in a Post-Distribution Tax Period or a Straddle Tax Period to a
Pre-Distribution Tax Period or a Straddle Tax Period permitted pursuant to
Section 4.2 solely because such carryback cannot result in one or more other
Parties (or their Affiliates) being liable for additional Taxes, such Refund
shall not be shared with any other Party.

(b) Notwithstanding Section 4.1(a), to the extent a claim for a Refund by a
Party is reasonably likely to result in a Correlative Detriment to another Party
or Parties, such Refund shall, to the extent actually received by such claiming
Party, be paid proportionately to the Party or Parties that are reasonably
likely to realize such Correlative Detriment, but only to the extent of such
Correlative Detriment.

(c) Any Refund or portion thereof to which a Party is entitled pursuant to this
Section 4.1 that is received or deemed to have been received as described below
by another Party (or its Subsidiaries) shall be paid by such other Party to such
first Party. To the extent a Party (or its Subsidiaries) applies or causes to be
applied an overpayment of Taxes as a credit toward or a reduction in Taxes
otherwise payable (or a Taxing Authority requires such application in lieu of a
Refund) and such Refund, if received, would have been payable by such Party to
another Party (or Parties) pursuant to this Section 4.1, such Party shall be
deemed to have actually received a Refund to the extent thereof on the date on
which the overpayment is applied to reduce Taxes otherwise payable.

(d) For the avoidance of doubt, any reduction of a previously received Refund
shall be treated as an additional Tax payable for all purposes of this
Agreement.

Section 4.2 Carrybacks. Each of the Parties shall be permitted (but not
required) to carryback (or to cause its Affiliates to carryback) a Tax Attribute
realized in a Post-Distribution Tax Period or a Straddle Tax Period to a
Pre-Distribution Tax Period or a Straddle Tax Period only if such carryback
cannot result in one or more other Parties (or their Affiliates) being liable

 

- 25 -



--------------------------------------------------------------------------------

for additional Taxes. If a carryback could result in one or more other Parties
(or their Affiliates) being liable for additional Taxes, such carryback shall be
permitted only if all of such Parties consent to such carryback. Notwithstanding
anything to the contrary in this Agreement, any Party that has claimed (or
caused one or more of its Affiliates to claim) a Tax Attribute carryback, shall
be liable for any Taxes that become due and payable as a result of the
subsequent adjustment, if any, to the carryback claim; provided, however, if the
carryback results in a Refund that is shared or allocated pursuant to
Section 4.1(a) or (b), any Taxes arising from and attributable to an adjustment
to the claim for such carryback shall be shared or allocated by the applicable
Parties, as the case may be, in the same proportion that the Refund was shared
by or allocated to each applicable Party.

Section 4.3 Amended Tax Returns.

(a) Subject to Section 4.4 and notwithstanding Section 2.1 and Section 2.2, a
Party (or its Subsidiary) that is entitled to file an amended Tax Return for a
Pre-Distribution Tax Period or a Straddle Tax Period for members of its Tax
Group shall be permitted to prepare and file an amended Tax Return at its own
cost and expense; provided, however, that (i) such amended Tax Return shall be
prepared in a manner consistent with (and the Parties and their Affiliates shall
not take any position inconsistent with) past practices of the Parties and their
Affiliates or supported by an unqualified reasoned “should” or “will” opinion of
a Qualified Tax Advisor, unless otherwise modified by a Final Determination or
required by applicable Law, the IRS Ruling, the Tax Representation Letters, or
the Tax Opinions; and (ii) if such amended Tax Return could result in one or
more other Parties becoming responsible for a payment of Taxes pursuant to
Article III or a payment to a Party pursuant to Article IX, such amended Tax
Return shall be permitted only if the consent of such other Parties is obtained.
The consent of such other Parties shall not be withheld unreasonably and shall
be deemed to be obtained in the event that a Party (or its Subsidiary) is
required to file an amended Tax Return as a result of an Audit adjustment that
arose in accordance with Article IX.

(b) A Party (or its Subsidiary) that is entitled to file an amended Tax Return
for a Post-Distribution Tax Period, shall be permitted to do so at its own cost
and expense and without the consent of any Party.

(c) A Party that is permitted (or whose Subsidiary is permitted) to file an
amended Tax Return, shall not be relieved of any liability for payments pursuant
to this Agreement notwithstanding that another Party consented thereto.

Section 4.4 State RAR Returns.

(a) The Audit Management Party shall be responsible for preparing and filing any
and all amended Tax Returns with respect to Pre-Distribution Tax Periods or
Straddle Tax Periods required to report the results of an IRS Final
Determination to the states (“State RAR Returns”). The Audit Management Party
shall make available or cause to be made available drafts of such State RAR
Returns (together with all related work papers) to each of the other Parties.

 

- 26 -



--------------------------------------------------------------------------------

(b) The other Parties shall have access to any and all data and information
necessary for the preparation of all such State RAR Returns and the Parties
shall cooperate fully in the preparation and review of such State RAR Returns.
Subject to the preceding sentence, no later than five (5) days after receipt of
such State RAR Returns, each Party shall have a right to object only to the
calculation of the amount of the payment (but not the basis for the payment) by
written notice to the other Parties; such written notice shall contain such
disputed item or items and the basis for its objection. If no Party objects by
proper written notice to the other Parties within the time period described in
this Section 4.4(b), the calculation of the amounts due and owing from each
Party shall be deemed to have been accepted and agreed upon, and final and
conclusive, for purposes of this Section 4.4(b). If any Party objects by proper
written notice to the other Parties within such time period, the Parties shall
act in good faith to resolve any such dispute as promptly as practicable in
accordance with Article XIII. The Audit Management Party shall file such State
RAR Returns and pay applicable Taxes on or prior to the Due Date for such
reporting and payment. The other Parties shall reimburse the Audit Management
Party for the portion of such payments for which such other Parties are liable
pursuant to this Section 4.4(b). In the event that a State RAR Return is filed
that includes any disputed item for which proper notice was given pursuant to
this Section 4.4 that was not finally resolved and agreed upon, such disputed
item (or items) shall be resolved in accordance with Article XIII. In the event
that the resolution of such disputed item (or items) in accordance with Article
XIII with respect to a State RAR Return is inconsistent with such State RAR
Return as filed, the Audit Management Party (with cooperation from the other
Parties) shall, as promptly as practicable, amend such State RAR Return to
properly reflect the final resolution of the disputed item (or items).

Section 4.5 Agreement from Party Administering and Controlling Audit.
Notwithstanding anything to the contrary in this Article IV, any carryback
(other than a carryback required by applicable Law) or amended Tax Return and
any associated payments of Tax otherwise permitted pursuant to Section 4.2,
Section 4.3, and Section 4.4 respectively, shall only be made with the written
consent, which shall not be unreasonably withheld, conditioned or delayed, of
the Party that would be responsible under Article IX for administering and
controlling any Audit that arises with respect to the Tax Return to which the
carryback or the amended Tax Return relates, if different from the Party (or its
Subsidiary) that is exercising its rights under Section 4.2, Section 4.3, or
Section 4.4.

ARTICLE V

DISTRIBUTION TAXES

Section 5.1 Liability for Distribution Taxes. In the event that Distribution
Taxes become due and payable to a Taxing Authority pursuant to a Final
Determination, then, notwithstanding anything to the contrary in this Agreement:

(a) No Fault. If such Distribution Taxes are not attributable to the Fault of
any Party or any of its Affiliates, the responsibility for such Distribution
Taxes shall be shared by the Parties in accordance with the provisions in
Section 9.3(a) that are applicable to Pre-Distribution Shared Tax Audits.

 

- 27 -



--------------------------------------------------------------------------------

(b) Fault. If such Distribution Taxes are attributable to the Fault of one or
more Parties or any of their Affiliates, the responsibility for such
Distribution Taxes shall reside with the Party or Parties at Fault. If more than
one Party is at Fault, the responsibility for the Distribution Taxes shall be
allocated equally among all of the Parties at Fault.

Section 5.2 Payment for Use of Tax Attributes by Parties at Fault.
Notwithstanding Section 5.1, if a Party is at Fault within the meaning of
Section 5.3, and such Fault would have resulted in Distribution Taxes becoming
due and payable but for the use of the Tax Attributes of one or more other
Parties (or their Subsidiaries), the Party at Fault shall pay to each such other
Party the amount of Distribution Taxes that did not become due and payable as a
result of the use of that other Party’s (or its Subsidiaries’) Tax Attributes.
Such payment shall be made by the Party using the Tax Attribute to the other
Party. For purposes of computing the amount of the payment under this
Section 5.2 for the use of the other Party’s Tax Attributes, the Parties shall
assume that the other Party (and each of its Subsidiaries) is subject to an
effective tax rate of thirty-eight percent (38%); provided, however, that such
effective tax rate shall be adjusted from time to time pursuant to
Section 14.21(c) of this Agreement. If more than one Party is at Fault, the
responsibility for the payment shall be allocated equally among all of the
Parties at Fault.

Section 5.3 Definition of Fault. For purposes of this Agreement, Distribution
Taxes shall be deemed to result from the fault (“Fault”) of a Party if such
Distribution Taxes are directly attributable to, or result from:

(a) any act, or failure or omission to act, by such Party or any of such Party’s
Affiliates following the Distributions that results in one or more Parties (or
any of their Affiliates) being responsible for such Distribution Taxes pursuant
to a Final Determination, regardless of whether such act or failure to act
(i) is covered by a Post-Distribution Ruling, Unqualified Tax Opinion, or waiver
in accordance with Section 5.4, or (ii) occurs during or after the Restricted
Period, or

(b) the direct or indirect acquisition of all or a portion of the stock of such
Party or of any of such Party’s Affiliates that is a Section 355 Entity (or any
transaction or series of related transactions that is deemed to be such an
acquisition for purposes of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder) by any means whatsoever by any person
including pursuant to an issuance of stock by such Party or any of its
Affiliates.

Section 5.4 Limits on Proposed Acquisition Transactions and Other Transactions
During Restricted Period. During the Restricted Period, no Party shall:

(a) enter into any Proposed Acquisition Transaction, approve any Proposed
Acquisition Transaction for any purpose, or allow any Proposed Acquisition
Transaction to occur, other than the Merger, with respect to any of the
Section 355 Entities;

(b) merge or consolidate with any other Person or liquidate or partially
liquidate; or approve or allow any merger, consolidation, liquidation, or
partial liquidation of any of the Section 355 Entities or the ATOB Entities;

(c) approve or allow the discontinuance, cessation, or sale or other transfer
(to an Affiliate or otherwise) of, or a material change in, any Active Business;

 

- 28 -



--------------------------------------------------------------------------------

(d) approve or allow the sale, issuance, or other disposition (to an Affiliate
or otherwise), directly or indirectly, of any share of, or other equity interest
or an instrument convertible into an equity interest in, any of the ATOB
Entities;

(e) sell or otherwise dispose of more than thirty-five percent (35%) of its
consolidated gross or net assets, or approve or allow the sale or other
disposition (to an Affiliate or otherwise) of more than thirty-five percent
(35%) of the consolidated gross or net assets of any of the Section 355 Entities
(in each case, excluding sales in the ordinary course of business and measured
based on fair market values as of the date of the applicable Distribution or
other transaction);

(f) amend its certificate of incorporation (or other organizational documents),
or take any other action or approve or allow the taking of any action, whether
through a stockholder vote or otherwise, affecting the voting rights of the
stock of such Party, any of the Section 355 Entities, or any of the Transferee
Entities;

(g) issue shares of a new class of nonvoting stock or approve or allow any of
the Section 355 Entities or the Transferee Entities to issue shares of a new
class of nonvoting stock;

(h) purchase, directly or through any Affiliate, any of its outstanding stock
after the Distributions, other than through stock purchases meeting the
requirements of Section 4.05(1)(b) of Revenue Procedure 96-30 (without regard to
the effect of Revenue Procedure 2003-48 on Revenue Procedure 96-30);

(i) approve or allow payment of an extraordinary distribution by any of the
Transferee Entities to any of the Transferor Entities, or a redemption of shares
of any of the Transferee Entities held by any of the Transferor Entities (in the
case of any of the Transferee Entities or the Transferor Entities, including any
successor thereto);

(j) approve or allow an extraordinary contribution to any of the Section 355
Entities (or any successor thereto) by its shareholder or shareholders (or any
successor(s) thereto);

(k) take any action or fail to take any action, or permit any of its Affiliates
to take any action or fail to take any action, that is inconsistent with any
representation or covenant made in the IRS Ruling or in the Tax Representation
Letters, or that is inconsistent with any ruling or opinion in the IRS Ruling or
any Tax Opinion; or

(l) take any action or permit any of its Affiliates to take any action that, in
the aggregate (taking into account other transactions described in this
Section 5.4) would be reasonably likely to jeopardize Tax-Free Status;

provided, however, that a Party (the “Requesting Party”) shall be permitted to
take such action or one or more actions set forth in the foregoing clauses
(a) through (l) if, prior to taking any such actions: (1) if the Requesting
Party is Fountain, (A) Fountain or Trident shall have received a favorable
private letter ruling from the IRS, or a ruling from another Taxing Authority (a
“Post-Distribution Ruling”), in form and substance reasonably satisfactory to
Athens NA and Trident

 

- 29 -



--------------------------------------------------------------------------------

that confirms that such action or actions will not result in U.S. federal or
state Distribution Taxes, taking into account such actions and any other
relevant transactions in the aggregate, or (B) Fountain shall have received an
Unqualified Tax Opinion, in form and substance reasonably satisfactory to Athens
NA and Trident, that confirms that such action or actions will not result in
U.S. federal or state Distribution Taxes, taking into account such actions and
any other relevant transactions in the aggregate; (2) if the Requesting Party is
Trident or Athens NA, (A) such Requesting Party shall have received a
Post-Distribution Ruling(s), in form and substance reasonably satisfactory to
the other Parties, that confirms that such action or actions will not result in
U.S. federal or state, Puerto Rican or Canadian Distribution Taxes, taking into
account such actions and any other relevant transactions in the aggregate, or
(B) such Requesting Party shall have received an Unqualified Tax Opinion(s), in
form and substance reasonably satisfactory to the other Parties, that confirms
that such action or actions will not result in U.S. federal or state, Puerto
Rican or Canadian Distribution Taxes, taking into account such actions and any
other relevant transactions in the aggregate; or (3) such Requesting Party shall
have received a written statement from each of the other Parties that provides
that such other Party waives the requirement to obtain a Post-Distribution
Ruling or Unqualified Tax Opinion described in this paragraph. The evaluation of
a Post-Distribution Ruling or Unqualified Tax Opinion may consider, among other
factors, the appropriateness of any underlying assumptions, representations, and
covenants made in connection with such Post-Distribution Ruling or Unqualified
Tax Opinion. Each Party shall bear its own costs and expenses in connection with
securing or evaluating any such Post-Distribution Ruling or Unqualified Tax
Opinion.

Section 5.5 Qualified Tax Counsel Advance Conflict Waiver. Unless prohibited by
Law or the ethical rules applicable to attorneys, each of the Parties agrees to
waive or to cause its Affiliates to waive in advance any conflicts that must be
waived in order to permit Qualified Tax Counsel to (i) evaluate whether a
Party’s proposed action or actions constitute any of the actions described in
clauses (a) through (l) in Section 5.4 or (ii) issue any Unqualified Tax
Opinions to be obtained by a Party pursuant to this Article V.

Section 5.6 IRS Ruling, Non-U.S. Tax Rulings, Tax Representation Letters, and
Tax Opinions; Consistency. Each Party represents that the information and
representations furnished by it in or with respect to the IRS Ruling, the
Non-U.S. Tax Rulings, the Tax Representation Letters, and the Tax Opinions are
accurate and complete as of the Effective Time. Each Party covenants (1) to use
its best efforts, and to cause its Affiliates to use their best efforts, to
verify that such information and representations are accurate and complete as of
the Effective Time; and (2) if, after the Effective Time, it or any of its
Affiliates obtains information indicating, or otherwise becomes aware, that any
such information or representations is or may be inaccurate or incomplete, to
promptly inform the other Parties. The Parties shall not take any action or fail
to take any action, or permit any of their Affiliates to take any action or fail
to take any action, that is or is reasonably likely to be inconsistent with the
IRS Ruling, the Non-U.S. Tax Rulings, the Tax Representation Letters, or the Tax
Opinions.

Section 5.7 Timing of Payment of Taxes. All Distribution Taxes required to be
paid or caused to be paid by a Party to a Taxing Authority under applicable Law
shall be paid or caused to be paid by such Party on or prior to the Due Date of
such Distribution Taxes. All amounts required to be paid by one Party to another
Party (including obligations arising under Article VII) pursuant to this Article
V shall be paid or caused to be paid by such first Party to such other Party.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE VI

EMPLOYEE BENEFIT MATTERS

Section 6.1 Deferred Compensation Deductions.

(a) Entitlement to Deductions. Any Deferred Compensation Deduction arising after
the Distribution Date shall be claimed solely by the Party (or the appropriate
Affiliate of that Party) that employs the individual with respect to whom such
Deferred Compensation Deduction arises at the time that it arises or, if such
individual is not then employed by any Party or a Party’s Affiliate, by Trident
or its appropriate Affiliate if the individual is a Former Trident Employee, by
Fountain or its appropriate Affiliate if the individual is a Former Fountain
Employee, or by Athens NA or its appropriate Affiliate if the individual is a
Former Athens NA Employee. If, as a result of a Final Determination, a Deferred
Compensation Deduction is disallowed in whole or in part to the Party (the
“Employing Party”) or its Affiliate claiming such Deferred Compensation
Deduction pursuant to the preceding sentence, then any other Party (“Claiming
Party”) or its Affiliates shall at the request of the Employing Party make a
claim for all such deductions (“Claimed Deductions”); provided, however, that
the Employing Party has delivered to the Claiming Party (i) an opinion of
counsel in a form satisfactory to the Claiming Party that confirms that the
Claimed Deductions should be sustained based on the Final Determination, and
(ii) an acknowledgement that the Employing Party will reimburse the Claiming
Party for all reasonable expenses incurred by the Claiming Party or any of its
Affiliates as a result of claiming the Claimed Deductions. Upon a subsequent
Final Determination in favor of the Claiming Party or one or more of its
Affiliates for the Claimed Deductions, the Claiming Party shall pay to the
Employing Party any Tax Benefit Realized by the Claiming Party or its Affiliates
in the taxable year that the Claiming Party or one or more of its Affiliates
asserts its claim to the Claimed Deductions.

(b) Withholding and Reporting. The Employing Party that claims (or any Affiliate
of which claims) the Deferred Compensation Deduction described in Section 6.1(a)
shall be responsible for all applicable Taxes (including, but not limited to,
withholding and excise taxes) and shall satisfy, or shall cause to be satisfied,
all applicable Tax reporting obligations in respect of the deferred compensation
that gives rise to the Deferred Compensation Deduction. The Parties to this
Agreement shall reasonably cooperate (and shall cause their Affiliates to
reasonably cooperate) so as to permit the Employing Party or its Affiliates
claiming such Deferred Compensation Deduction to discharge any applicable Tax
withholding and Tax reporting obligations, including the appointment of the
Employing Party or one or more of its Affiliates as the withholding and
reporting agent if the Employing Party or one or more of its Affiliates is not
otherwise required or permitted to withhold and report under applicable Law.

(c) Payment to Issuer for Benefit of Deduction to Employer.

(i) Trident shall pay an amount equal to twenty-five percent (25%) of any
Deferred Compensation Deduction claimed by Trident or any of its Affiliates in
accordance with Section 6.1(a) (x) to Fountain with respect to stock issued by
Fountain and (y) to Athens NA with respect to stock issued by Athens NA.

 

- 31 -



--------------------------------------------------------------------------------

(ii) Fountain shall pay an amount equal to twenty-five percent (25%) of any
Deferred Compensation Deduction claimed by Fountain or any of its Affiliates in
accordance with Section 6.1(a) (x) to Trident with respect to stock issued by
Trident and (y) to Athens NA with respect to stock issued by Athens NA.

(iii) Athens NA shall pay an amount equal to thirty-eight percent (38%) of any
Deferred Compensation Deduction claimed by Athens NA or any of its Affiliates in
accordance with Section 6.1(a) (x) to Trident with respect to stock issued by
Trident and (y) to Fountain with respect to stock issued by Fountain.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification Obligations of Trident. Trident shall indemnify
Fountain and Athens NA and hold them harmless from and against (without
duplication):

(a) all Taxes and other amounts for which the Trident Group is responsible under
this Agreement, and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant, or obligation of
Trident under this Agreement.

Section 7.2 Indemnification Obligations of Fountain. Fountain shall indemnify
Trident and Athens NA and hold them harmless from and against (without
duplication):

(a) all Taxes and other amounts for which the Fountain Group is responsible
under this Agreement, and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant, or obligation of
Fountain under this Agreement.

Section 7.3 Indemnification Obligations of Athens NA. Athens NA shall indemnify
Trident and Fountain and hold them harmless from and against (without
duplication):

(a) all Taxes and other amounts for which the Athens North American R/SB Group
is responsible under this Agreement, and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant or obligation of Athens
NA under this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

Section 7.4 Indemnification for Stub Period Taxes and Uncovered Liabilities.

(a) Trident shall indemnify Fountain and hold it harmless from and against all
Taxes due and payable on an originally filed U.S. Income Tax Return of Flow
SpinCo U.S. or any of its Subsidiaries with respect to a Stub Period; provided,
however that, if such U.S. Income Tax Return is a Straddle Income Tax Return,
Trident shall indemnify Fountain only to the extent that such U.S. Income Tax
Return is prepared in accordance with Section 2.2(a)(i) and (ii). Fountain shall
pay to Trident an amount equal to the excess of the estimated Taxes paid with
respect to any Stub Period of Flow SpinCo U.S. or any of its Subsidiaries over
the Tax liability reported on the originally filed U.S. Income Tax Return of
such entity for such Stub Period.

(b) If an item is not treated as covered by a Pre-Distribution Shared Tax Audit
for purposes of Section 9.3(a) to the extent of an Uncovered Liability and the
Preparing Party is not the Party required to file the Tax Return the Audit of
which results in such Uncovered Liability, then the Preparing Party shall
indemnify the filing Party and hold it harmless from and against such Uncovered
Liability.

Section 7.5 Indemnification for Athens NA Brand/Secondary Brand Transactions.
Athens NA shall indemnify Trident and hold it harmless from and against all
Swiss federal or cantonal Taxes due and payable (i) on any Tax Return required
to be filed by ADT Services (and its successors) or TISH (and its successors) or
(ii) as the result of a Final Determination with respect to such Tax Return, in
each case solely with respect to the Athens NA Brand/Secondary Brand
Transactions.

ARTICLE VIII

PAYMENTS

Section 8.1 Payments.

(a) General. Unless otherwise provided in this Agreement, in the event that an
Indemnifying Party is required to make a payment to an Indemnified Party
pursuant to this Agreement:

(i) Aggregate Payments of Less than $10 Million. If such payments are in the
aggregate less than $10 million during any three-month period in which the
obligation giving rise to the indemnification payment must be satisfied that
includes the last month of a calendar quarter and the first two months of the
next calendar quarter (the “Second Calendar Quarter”), the Indemnified Party
shall deliver written notice of the payments to the Indemnifying Party in
accordance with Section 14.3 during the third month of the Second Calendar
Quarter, and the Indemnifying Party shall be required to make payment to the
Indemnified Party within twenty (20) Business Days after the end of the Second
Calendar Quarter.

(ii) Payments Equal to or Greater than $10 Million. If such payments are
individually or in the aggregate during the calendar quarter equal to or greater
than $10 million, the Indemnified Party shall deliver written notice of the
payment to the Indemnifying Party in accordance with Section 14.3 at least ten
(10) Business Days in advance

 

- 33 -



--------------------------------------------------------------------------------

of the date or dates on which the obligations giving rise to the indemnification
payment must be satisfied (in the case of aggregate payments in excess of $10
million, the earliest date that any such payment must be satisfied), and the
Indemnifying Party shall be required to make payment to the Indemnified Party no
later than five (5) Business Days after receipt of such notice. The Indemnified
Party shall, within one (1) Business Day after the date on which the obligation
giving rise to the indemnification payment is satisfied, pay interest to the
Indemnifying Party that accrues (at a rate equal to one (1) week LIBOR minus
twenty-five (25) basis points) on the amount of such payment from the date of
receipt of such payment by the Indemnified Party until the date on which the
obligation is satisfied.

(b) Procedural Matters. The written notice delivered to the Indemnifying Party
in accordance with Section 14.3 shall show the amount due and owing together
with a schedule calculating in reasonable detail such amount (and shall include
any relevant Tax Return, statement, bill or invoice related to Taxes, costs,
expenses or other amounts due and owing). All payments required to be made by
one Party to another Party pursuant to this Section 8.1 shall be made by
electronic, same-day wire transfer. Payments shall be deemed made when received.
If the Indemnifying Party fails to make a payment to the Indemnified Party
within the time period set forth in this Section 8.1, such Indemnifying Party
shall not be considered to be in breach of its covenants and obligations
established in this Section 8.1 unless and until such failure exists on the date
on which the obligation giving rise to the indemnification payment must be
satisfied; provided, however, that the Indemnifying Party shall pay to the
Indemnified Party (i) interest that accrues (at a rate equal to the Prime Rate
plus two hundred (200) basis points) on the amount of such payment from the time
that such payment was due to the Indemnified Party until the date that payment
is actually made to the Indemnified Party; and (ii) any costs or expenses,
including any breakage costs, incurred by the Indemnified Party to secure such
payment or to satisfy the Indemnifying Party’s portion of the obligation giving
rise to the indemnification payment.

(c) Right of Setoff. It is expressly understood that an Indemnifying Party is
hereby authorized to set off and apply any and all amounts required to be paid
to an Indemnified Party pursuant to this Section 8.1 against any and all of the
obligations of the Indemnified Party to the Indemnifying Party arising under
Section 8.1 of this Agreement that are then either due and payable or past due,
but only to the extent that such Indemnifying Party has made any demand for
payment with respect to such obligations.

Section 8.2 Treatment of Payments Made Pursuant to Tax Sharing Agreement. Unless
otherwise required by Law, a Final Determination or this Agreement, for U.S.
federal income Tax purposes, any payment made pursuant to this Agreement by:

(a) a Spinco Party to Trident shall be treated as an adjustment to one or more
transfers of assets to such Spinco Party by Trident or one or more of Trident’s
Subsidiaries (determined immediately prior to the Athens NA Distribution or the
Fountain Distribution, whichever is earlier), as applicable, pursuant to the
Plan of Separation;

(b) Trident to a Spinco Party shall be treated as an adjustment to one or more
transfers to such Spinco Party by Trident or one or more of Trident’s
Subsidiaries (determined immediately prior to the Athens NA Distribution or the
Fountain Distribution, whichever is earlier), as applicable, pursuant to the
Plan of Separation;

 

- 34 -



--------------------------------------------------------------------------------

(c) a Spinco Party to another Spinco Party shall be treated as (1) first, an
adjustment to one or more transfers as described in Section 8.2(a) and
(2) second, as a transfer as described in Section 8.2(b); and

in each case, none of the Parties shall take any position inconsistent with such
treatment. In the event that a Taxing Authority asserts that a Party’s treatment
of a payment pursuant to this Agreement should be other than as required
pursuant to this Agreement (ignoring any potential inconsistent or adverse Final
Determination), such Party shall use its reasonable best efforts to contest such
challenge.

Section 8.3 Treatment of Payments Made Pursuant to Separation and Distribution
Agreements. Except as otherwise provided in the Separation and Distribution
Agreements and unless otherwise required by a Final Determination or this
Article VIII, for U.S. federal Income Tax purposes, payments made pursuant to
the Separation and Distribution Agreements shall be treated in accordance with
the principles set forth in Section 8.2. Payments made by a Party for costs and
expenses relating to Assumed Trident Contingent Liabilities or otherwise
pursuant to the Separation and Distribution Agreements shall be treated as
amounts deductible by such Party pursuant to Section 162 of the Code (and any
corresponding provision of U.S. state or local or non-U.S. Tax Law), and none of
the Parties shall take any position inconsistent with such treatment, except to
the extent that there is a Final Determination with respect to the paying Party
that such payment is not deductible. In the event that a Taxing Authority
asserts that a Party’s treatment of a payment pursuant to the Separation and
Distribution Agreements should be other than as set forth in this Agreement
(ignoring any potential inconsistent or adverse Final Determination), such Party
shall use its reasonable best efforts to contest such challenge.

Section 8.4 Payments Net of Tax Benefit Realized. All amounts required to be
paid by one Party to another pursuant to this Agreement or the Separation and
Distribution Agreements shall be net of the Tax Benefit Realized by the
Indemnified Party or its Affiliates.

ARTICLE IX

AUDITS

Section 9.1 Notice. Within fifteen (15) Business Days after a Party or any of
its Affiliates receives a written notice from a Taxing Authority (reduced to
five (5) Business Days for written notices received from a state or local Taxing
Authority) of the existence of an Audit that may require indemnification
pursuant to this Agreement, that Party shall notify the other Parties of such
receipt and send such notice to the other Parties by delivery in person, by
overnight courier service, or by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service). The failure of one Party
to notify the other Parties of an Audit shall not relieve such other Party of
any liability and/or obligation that it may have under this Agreement, except to
the extent that the Indemnifying Party is materially prejudiced by such failure.

 

- 35 -



--------------------------------------------------------------------------------

Section 9.2 Pre-Distribution Audits.

(a) Determination of Administering Party. Subject to Sections 9.2(b), 9.2(c),
and 9.2(d):

(i) The Initial Audit Management Party and its Subsidiaries shall administer and
control all Pre-Distribution Shared Tax Audits, Tax Audits related to the
Broadview Acquisition Transaction, and Tax Audits related to the Canadian
Distribution Transactions.

(ii) All other Audits with respect to a Pre-Distribution Tax Period or a
Straddle Tax Period shall be administered and controlled by the Party and its
Subsidiaries that would be primarily liable under applicable Law to pay to the
applicable Taxing Authority the Taxes resulting from such Audits; provided,
however, that if more than one Party is liable under applicable Law for Taxes
resulting from such Audit, the controlling Party shall not settle such Audit
without the prior written consent of each other Party that would be liable for
Taxes resulting from such Audit.

(b) Administration and Control; Cooperation. Subject to Section 9.2(c) and to a
Change of Control or a Bankruptcy of the Audit Management Party as provided
below, the Audit Management Party shall have absolute authority to make all
decisions (determined in its sole discretion) with respect to the administration
and control of an Audit described in Section 9.2(a)(i), including the selection
of all external advisors. In that regard, the Audit Management Party (i) may in
its sole discretion settle or otherwise determine not to continue to contest any
issue related to such Audit without the consent of the other Parties, and
(ii) shall, as soon as reasonably practicable and prior to settlement of an
issue that could cause one or more other Parties to become responsible for Taxes
under Section 9.3, notify the Audit Representatives of such other Parties of
such settlement. The other Parties shall (and shall cause their Affiliates to)
undertake all actions and execute all documents (including an extension of the
applicable statute of limitations) that are determined in the sole discretion of
the Audit Management Party to be necessary to effectuate such administration and
control. The Parties shall act in good faith and use their reasonable best
efforts to cooperate fully with each other Party (and their Affiliates) in
connection with such Audit and shall provide or cause their Subsidiaries to
provide such information to each other as may be necessary or useful with
respect to such Audit in a timely manner, identify and provide access to
potential witnesses, and other persons with knowledge and other information
within its control and reasonably necessary to the resolution of the Audit.
Notwithstanding anything to the contrary in this Section 9.2(b) and except with
respect to any Pre-2007 Distribution Tax Period, after a Change of Control or a
Bankruptcy of the Audit Management Party, the Audit Management Party shall not,
prior to the resolution of the vote permitted under Section 9.2(d)(ii) as a
result of such Change of Control or Bankruptcy, choose to litigate any issue
with respect to an Audit or make any decision to change the forum or
jurisdiction with respect to which an issue arising under an Audit is being
litigated, without the prior written consent of all of the Parties.

 

- 36 -



--------------------------------------------------------------------------------

(c) Participation Rights of Parties and Information Sharing with respect to
Audits.

(i) Each Party that would be responsible under Section 9.3 for Taxes resulting
from an Audit described in Section 9.2(a)(i) (other than the Audit Management
Party) (a “Participating Party”) shall have limited participation rights as set
forth in this Section 9.2(c) with respect to such Audit. Promptly after the
Distributions, the Audit Management Party shall arrange for a meeting or
conference call that includes all of the Participating Parties to discuss the
status of all ongoing Audits. In addition, promptly after notification of an
Audit pursuant to Section 9.1, the Audit Management Party shall arrange for a
meeting or conference call that includes all of the Participating Parties to
plan for the management of such Audit; provided, however, that this requirement
shall not apply with respect to notification of an Audit by a U.S. state (or the
District of Columbia) of a Pre-Distribution Income Tax Return or a Straddle
Income Tax Return. Thereafter, the Participating Parties and the Audit
Management Party shall arrange for a meeting or conference call to be held on a
monthly basis (or on such other basis as agreed) in order to facilitate regular
communication on the status of the Audits. The Participating Parties and the
Audit Management Party may determine from time to time to have a separate
special meeting to discuss a significant Audit issue. Each Participating Party
shall identify any personnel and external advisors who are participating in each
of the meetings described above, and shall provide a list of the names of such
persons to the Audit Management Party in advance of such meeting.

(ii) Upon the reasonable request of a Participating Party, the Audit Management
Party shall make available relevant personnel and external advisors to meet with
the Participating Party and its independent auditor in order to review the
status of the Audits. The independent auditors of the Participating Parties
shall have reasonable access to Audit-related information and personnel. The
Participating Parties shall provide the Audit Management Party with reasonable
notice of such requested meetings or information.

(iii) Except as provided herein, the Participating Parties shall have no access
to the external advisors retained by the Audit Management Party to advise it and
its Subsidiaries on matters pertaining to an Audit (“Audit External Advisor”)
except to the extent that the Audit Management Party reasonably determines that
the attendance of an Audit External Advisor at a meeting described in (i) or
(ii) above is appropriate. In the event that any such meeting is attended by an
Audit External Advisor, the Audit Management Party and the Participating Parties
shall have the right to participate in such meeting by telephone or in person.
The Audit Management Party shall provide the Participating Parties with notice
(including the time and location) of such meeting at least twenty-four
(24) hours in advance thereof. Any Participating Party may request a meeting
with an Audit External Advisor on matters that are unrelated to the Audit;
provided, however, that if the matter involves evaluating Audit-related issues,
the requesting Participating Party must give the Audit Management Party and any
other Participating Party at least twenty-four (24) hours notice prior to such
meeting so that each such Party can elect to participate (failure to respond to
the Participating Party’s notice prior to the meeting shall constitute an
election to decline participation). No Participating Party shall request an
opinion on an Audit-related issue from an Audit External Advisor, except to the
extent such Audit-related issue relates to an item in a period other than a
Pre-2007 Distribution Tax Period and the Audit Management Party affirmatively
declines to obtain such opinion.

(iv) Each Participating Party shall have access to any written documentation in
the possession of the Audit Management Party that pertains to the Audit

 

- 37 -



--------------------------------------------------------------------------------

(including any written summaries of issues that the Audit Management Party has
developed in the context of evaluating the financial reporting of the Audit) and
the Audit Management Party shall make such information available in the offices
of the Audit Management Party; provided, however, that if documentation was
prepared solely by or on behalf of a Participating Party, then the documentation
must relate to the joint defense of the Audit. Such access shall be provided at
such times and in such manner as the Audit Management Party and the
Participating Parties agree, but no less frequently than monthly. Copies of the
documentation will be made available to the Participating Parties at their sole
cost and expense. The Audit Management Party shall undertake to use reasonable
efforts to include within the written documentation described above information
that is transmitted through electronic means, such as through internet e-mail.
Subject to the exceptions listed on Schedule 9.2(c)(iv), the Audit Management
Party shall maintain an internet-based or other electronic document repository
system for written documentation related to the Audit, and each of the
Participating Parties shall be granted, if so requested, “read only” access to
such repository system at such requesting Participating Party’s own cost and
expense. Such system shall be managed and controlled by the Audit Management
Party and all decisions with respect to the system (including but not limited to
the documents to be posted to such system) shall be made by the Audit Management
Party in its sole discretion; provided, however, that the U.S. Audit Management
Party shall at a minimum post documents that relate to Audits of Trident’s,
Athens NA’s and Fountain’s Subsidiaries arising with respect to U.S. federal,
state and local Income Taxes in a manner that is consistent with the U.S. Audit
Management Party’s document posting practices with respect to such Audits
immediately prior to the Distribution Date. An illustrative, but not exclusive,
list of the documents and other information to be made available by the Audit
Management Party to the Participating Parties is set forth in Schedule
9.2(c)(iv).

(v) The Participating Parties are encouraged to provide consultation to the
Audit Management Party in regards to Audit strategy and shall, upon request of
the Audit Management Party, provide such consultation. The Participating Party
may elect to employ separate counsel to advise the Participating Party as
additional counsel in or in connection with an Audit, but in that event, the
fees and expenses of the separate counsel shall be paid solely by the
Participating Party. The Audit Management Party shall in good faith consider all
advice and other input received from the Participating Parties in connection
with their consultations with respect to an Audit. However, the Audit Management
Party shall retain the sole authority to make all Audit decisions. In that
regard, the Participating Parties and their separate counsels shall not be
allowed to participate in any Audit-related meetings other than those described
in (i) or (ii) above (unless such a meeting is attended by the personnel of a
Participating Party, in which case that Participating Party may attend the
meeting but may not actively participate), respond directly to a Taxing
Authority conducting the Audit, or in any manner control resolution of the
Audit.

(d) Change in Audit Management Party.

(i) Subject to Section 9.2(d)(vi), upon (a) the second anniversary following the
Effective Time and annually on each anniversary date thereafter; (b) the
expiration of the three (3)-month period following a Change of Control of the
Audit Management Party; (c) the expiration of the three (3)-month period
following a Bankruptcy of the Audit Management Party; or (d) any point in time
at which the Threshold Base Amount has either exceeded the First

 

- 38 -



--------------------------------------------------------------------------------

Tax Contingency Amount or, following such event, has decreased to an amount
below the First Tax Contingency Amount (each of (a), (b), (c) and (d), a “Tax
Management Change Event”), a Participating Party’s Audit Representative may call
for a vote to decide whether the current Audit Management Party should be
replaced by another Participating Party by providing written notice of such vote
to the other Participating Parties thirty (30) days prior to such Tax Management
Change Event (“Administration Vote Notice”).

(ii) Within fifteen (15) days after the Audit Management Party and any other
Participating Party’s receipt of an Administration Vote Notice, the Audit
Management Party’s and any other Participating Party’s Audit Representatives
shall meet together (either in person, telephonically or by other electronic
means) and discuss any information that is deemed to be relevant to the vote.
Thirty (30) days after the Audit Management Party’s and any other Participating
Party’s receipt of an Administration Vote Notice, the Board of Directors of the
Audit Management Party and any other Participating Party shall submit to each of
the other Parties a written vote identifying the one Party that it casts its
vote for to be appointed the Audit Management Party.

(iii) In the case of a vote under (ii) above, if a Participating Party other
than the current Audit Management Party receives a majority in number of the
votes, that Party (the “Elected Party”) and its Subsidiaries shall be appointed
the new Audit Management Party upon delivery of written acceptance of the
appointment to each other Party within five (5) days after the vote (“Acceptance
Notice”). If the Elected Party delivers the Acceptance Notice, then the Elected
Party shall immediately have and assume all of the rights and obligations of the
Audit Management Party under this Agreement. Except as provided in
Section 9.2(d)(iv), upon delivery of the Acceptance Notice, the Replaced Audit
Management Party shall have no further rights or obligations as the Audit
Management Party (other than for any expense or cost reimbursements incurred
prior to its replacement). If (a) the current Audit Management Party receives a
majority in number of votes, (b) no Party receives a majority of the votes cast,
or (c) the Elected Party fails to deliver the Acceptance Notice, then the Audit
Management Party shall remain the Party then appointed.

(iv) If as a result of a vote under (ii) above, there is a replacement of the
then appointed Audit Management Party (the “Replaced Audit Management Party”),
the Replaced Audit Management Party shall use its reasonable best efforts to
transition to the new Audit Management Party the administration and control of
the ongoing Audits that the Replaced Audit Management Party was prior to its
replacement responsible for administering and controlling pursuant to
Section 9.2(a).

(v) The Audit Management Party and each Participating Party has the exclusive
right to replace its respective Audit Representative provided that such Audit
Representative must be an employee of such Audit Management Party and
Participating Party or any of its Affiliates, and in the event of such
replacement, the applicable Audit Management Party and Participating Party shall
provide written notice of such replacement to the Audit Management Party and the
other Participating Parties as applicable.

(vi) Notwithstanding anything to the contrary herein, the Initial Audit
Management Party and its Subsidiaries may not be removed until the later to
occur of (I)

 

- 39 -



--------------------------------------------------------------------------------

the termination of the Trident 2007 Tax Sharing Agreement and (II) the
incurrence of additional Taxes that are due and payable as a result of a Final
Determination with respect to a Pre-Distribution Shared Tax Audit in an amount
greater than the First Tax Contingency Amount.

(e) Sharing of Internal and External Costs and Expenses Related to
Pre-Distribution Shared Tax Audits.

(i) External Costs and Expenses. All external costs and expenses (including all
costs and expenses of calculating Taxes and other amounts payable hereunder)
that are incurred by the Audit Management Party with respect to a
Pre-Distribution Shared Tax Audit (including any costs and expenses incurred as
a result of any reporting obligations that arise out of an Audit, such as the
reporting of any Audit adjustments to the various U.S. states) shall be shared
in accordance with the Parties’ Sharing Percentages. The Audit Management Party
shall provide to the other Parties at the end of each calendar quarter an
invoice for each other Party’s share of the external costs (along with
supporting invoices received from the external service providers), and each
other Party shall remit, within sixty (60) days after receipt of the invoice,
payment of its share of the external costs to the Audit Management Party.

(ii) Internal Costs and Expenses. The U.S. Audit Management Party shall estimate
the internal costs and expenses (including any costs and expenses incurred as a
result of any reporting obligations that arise out of an Audit, such as the
reporting of any Audit adjustments to the various U.S. states) that it expects
will be incurred by the U.S. Audit Management Party during the period that
starts on the Distribution Date and ends on the last day of the 2015 fiscal year
and shall provide such estimate on Schedule 9.2(e)(ii). Each of the other
Parties shall pay (or shall cause its Subsidiaries to pay) the U.S. Audit
Management Party, within sixty (60) days after the beginning of each fiscal year
through 2015, a fixed fee equal to such other Party’s Sharing Percentage
multiplied by the internal costs and expenses shown in the estimate provided by
the U.S. Audit Management Party on Schedule 9.2(e)(ii). Prior to the end of
fiscal year 2015, the Parties shall renegotiate this fee for succeeding periods.
No adjustment shall be made for any difference between the internal costs and
expenses estimated by the U.S. Audit Management Party and the amount of such
costs and expenses that are actually incurred by the U.S. Audit Management
Party. The other Parties acknowledge that they may incur internal costs and
expenses related to an Audit that are not reimbursed pursuant to this Agreement
and that the only internal costs and expenses that are subject to sharing and
reimbursement are the internal costs and expenses incurred by the U.S. Audit
Management Party as provided in this Section 9.2(e)(ii).

(iii) Maximum Annual Fountain Share of Costs and Expenses. Notwithstanding
anything to the contrary herein, Fountain shall not be required to pay in the
aggregate in any year (1) for costs incurred under Section 9.2(e)(i) in
connection with the Pre-Distribution Shared Tax Audits related to the U.S.
Income Tax Returns for fiscal years 1997 through 2000, more than $1 million or
(2) for any other costs incurred under Section 9.2(e)(i) plus any costs incurred
under Section 9.2(e)(ii), more than $1 million. To the extent that the annual
expenses under this Section 9.2(e) exceed the limitations in the previous
sentence, Trident and Athens NA shall share such excess sixty-five and sixty
hundred twenty-five thousandths percent (65.625%) and thirty-four and three
hundred seventy-five thousandths percent (34.375%), respectively.

 

- 40 -



--------------------------------------------------------------------------------

(f) Treatment of Costs and Expenses related to Pre-Distribution Shared Tax
Audits. Payments borne by the Parties or any of their Subsidiaries for costs and
expenses relating to Pre-Distribution Shared Tax Audits shall be treated as
amounts deductible by the paying Party (or its Subsidiary) pursuant to
Section 162 of the Code (and any corresponding provision of U.S. state or local
or non-U.S. Tax Law), and none of the Parties or any of their Subsidiaries shall
take any position inconsistent with such treatment, except to the extent that a
Final Determination with respect to the paying Party or its Subsidiary causes
any such payment to not be so treated.

(g) Power of Attorney/Officer Signature. Each Party hereby appoints (and shall
cause its Subsidiaries to appoint) the Audit Management Party (and its
designated representatives) as its agent and attorney-in-fact to take the
actions the Audit Management Party deems necessary or appropriate to implement
the responsibilities of the Audit Management Party under this Agreement. Each
Participating Party also shall (or shall cause its Subsidiaries to) execute and
deliver to the Audit Management Party a power of attorney, substantially in the
form attached hereto as Schedule 9.2(g-1), and such other documents as are
reasonably requested from time to time by the Audit Management Party (or its
designee), including, without limitation, a power of attorney with respect to
any Participating Party (or a Subsidiary of a Participating Party) that is sold
to an unrelated third party by a Participating Party (or by a Subsidiary of a
Participating Party) and with respect to which the Audit Management Party has
continued Audit responsibilities under this Agreement or the Trident 2007 Tax
Sharing Agreement. Such other documents include, but are not limited to,
documents signed by an authorized corporate officer of a Participating Party (or
a Subsidiary of a Participating Party), where the Audit Management Party
determines that a power of attorney is insufficient (in which case such signed
documents shall not be withheld) to allow the Audit Management Party to make the
necessary or appropriate filings or to take steps necessary or appropriate to
the Audit Management Party’s defense, prosecution, or settlement of an Audit
under this Agreement; provided, however, that (i) such power of attorney or such
other documents shall not expand the rights or powers of such Audit Management
Party beyond those provided by this Agreement; (ii) activities conducted under a
power of attorney or such other documents are limited to the activities
authorized by that power of attorney or such other documents; (iii) a power of
attorney or such other documents delivered by a Participating Party to the Audit
Management Party can be revoked only with the approval of the Audit Committee of
the Board of Directors of the Participating Party to which the power of attorney
or such other documents relates; and (iv) a revocation of a power of attorney or
such other documents by a Participating Party’s Audit Committee also effects the
immediate revocation of all powers of attorney or such other documents granted
under, or derived from, the authority of the power of attorney that is revoked
by that Participating Party’s Audit Committee. Examples of activities for which
the signature of a Participating Party’s authorized representative could be
required are set forth on Schedule 9.2(g-2).

 

- 41 -



--------------------------------------------------------------------------------

Section 9.3 Payment of Audit Amounts and Amounts Under Trident 2007 Tax Sharing
Agreement.

(a) Pre-Distribution Shared Tax Audits. In connection with any Final
Determination with respect to a Pre-Distribution Shared Tax Audit:

(i) Trident shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority, Fountain, or Athens NA (as the case may be) (x) one
hundred percent (100%) of the additional Taxes due and payable as a result of
such Final Determination that are attributable to the Trident Fountain Chile
Transactions Tax Contingencies, (y) one hundred percent (100%) of the additional
Taxes due and payable as a result of such Final Determination that are
attributable to a Pre-Distribution Tax Period or the portion of a Straddle Tax
Period ending on the Distribution Date, but only to the extent such additional
Taxes, when added to the Threshold Base Amount, are less than or equal to the
First Tax Contingency Amount, and (z) the Trident Sharing Percentage of the
additional taxes due and payable as a result of such Final Determination that
are attributable to a Pre-Distribution Tax Period or the portion of a Straddle
Tax Period ending on the Distribution Date, but only to the extent such
additional Taxes, when added to the Threshold Base Amount, exceed the Second Tax
Contingency Amount.

(ii) Athens NA shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority, Trident, or Fountain (as the case may be) (x) one
hundred percent (100%) of the additional Taxes due and payable as a result of
such Final Determination that are attributable to the Brinks Separation
Transaction Tax Contingencies or the Broadview Acquisition Transaction Tax
Contingencies, (y) the Athens NA Second Sharing Percentage of the additional
Taxes due and payable as a result of such Final Determination that are
attributable to a Pre-Distribution Tax Period or the portion of a Straddle Tax
Period ending on the Distribution Date, but only to the extent such additional
Taxes, when added to the Threshold Base Amount, exceed the First Tax Contingency
amount and are less than or equal to the Second Tax Contingency Amount, and
(z) the Athens NA Sharing Percentage of the additional Taxes due and payable as
a result of such Final Determination that are attributable to a Pre-Distribution
Tax Period or the portion of a Straddle Tax Period ending on the Distribution
Date, but only to the extent such additional Taxes, when added to the Threshold
Base Amount, exceed the Second Tax Contingency Amount.

(iii) Fountain shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority, Trident, or Athens NA (as the case may be) (x) the
Fountain Second Sharing Percentage of the additional Taxes due and payable as a
result of such Final Determination that are attributable to a Pre-Distribution
Tax Period or the portion of a Straddle Tax Period ending on the Distribution
Date, but only to the extent such additional Taxes, when added to the Threshold
Base Amount, exceed the First Tax Contingency Amount and are less than or equal
to the Second Tax Contingency Amount, and (y) the Fountain Sharing Percentage of
the additional Taxes due and payable as a result of such Final Determination
that are attributable to a Pre-Distribution Tax Period or the portion of a
Straddle Tax Period ending on the Distribution Date, but only to the extent such
additional Taxes, when added to the Threshold Base Amount, exceed the Second Tax
Contingency Amount.

(b) Pre-Distribution Non-Income or Non-U.S. Tax Audits. In connection with any
Final Determination with respect to a Pre-Distribution Non-Income or Non-U.S.
Tax Audit:

(i) Trident shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority the Taxes imposed upon the Trident Group as a result
of such Final Determination; provided, however, that Trident shall not be liable
for any additional Taxes due and payable as a result of such Final Determination
that are attributable to the Athens NA Brand Transaction Tax Contingencies.

 

- 42 -



--------------------------------------------------------------------------------

(ii) Athens NA shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority, Trident or Fountain (as the case may be) (i) the
Taxes imposed upon the Athens North American R/SB Group as a result of such
Final Determination, and (ii) one hundred percent (100%) of the additional Taxes
due and payable as a result of such Final Determination that are attributable to
the Athens NA Brand Transaction Tax Contingencies.

(iii) Fountain shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority the Taxes imposed upon the Fountain Group as a
result of such Final Determination; provided, however, that Fountain shall not
be liable for any additional Taxes due and payable as a result of such Final
Determination that are attributable to the Athens NA Brand Transaction Tax
Contingencies.

(c) Trident 2007 Tax Sharing Agreement. For the avoidance of doubt and without
duplication, in connection with any payments by Trident with respect to the
Trident 2007 Tax Sharing Agreement (including payments with respect to a
Pre-2007 Distribution Transfer Pricing Audit):

(i) Trident shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority, Covidien, TE, Fountain, or Athens NA (as the case
may be) (x) one hundred percent (100%) of the additional Taxes due and payable
as a result of such Final Determination that are attributable to a
Pre-Distribution Tax Period or the portion of a Straddle Tax Period ending on
the Distribution Date, but only to the extent such additional Taxes, when added
to the Threshold Base Amount, are less than or equal to the First Tax
Contingency Amount, and (y) the Trident Sharing Percentage of the additional
Taxes due and payable as a result of such Final Determination that are
attributable to a Pre-Distribution Tax Period or the portion of a Straddle Tax
Period ending on the Distribution Date, but only to the extent such additional
Taxes, when added to the Threshold Base Amount, exceed the Second Tax
Contingency Amount.

(ii) Athens NA shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority, Covidien, TE, Trident, or Fountain (as the case may
be) (x) the Athens NA Second Sharing Percentage of the additional Taxes due and
payable as a result of such Final Determination that are attributable to a
Pre-Distribution Tax Period or the portion of a Straddle Tax Period ending on
the Distribution Date, but only to the extent such additional Taxes, when added
to the Threshold Base Amount, exceed the First Tax Contingency amount and are
less than or equal to the Second Tax Contingency Amount, and (y) the Athens NA
Sharing Percentage of the additional Taxes due and payable as a result of such
Final Determination that are attributable to a Pre-Distribution Tax Period or
the portion of a Straddle Tax Period ending on the Distribution Date, but only
to the extent such additional Taxes, when added to the Threshold Base Amount,
exceed the Second Tax Contingency Amount.

(iii) Fountain shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority, Covidien, TE, Trident, or Athens NA (as the case
may be) (x)

 

- 43 -



--------------------------------------------------------------------------------

the Fountain Second Sharing Percentage of the additional Taxes due and payable
as a result of such Final Determination that are attributable to a
Pre-Distribution Tax Period or the portion of a Straddle Tax Period ending on
the Distribution Date, but only to the extent such additional Taxes, when added
to the Threshold Base Amount, exceed the First Tax Contingency Amount and are
less than or equal to the Second Tax Contingency Amount, and (y) the Fountain
Sharing Percentage of the additional Taxes due and payable as a result of such
Final Determination that are attributable to a Pre-Distribution Tax Period or
the portion of a Straddle Tax Period ending on the Distribution Date, but only
to the extent such additional Taxes, when added to the Threshold Base Amount,
exceed the Second Tax Contingency Amount.

(d) Timing Items. Notwithstanding anything to the contrary herein, no Party
shall be required to make a payment to any other Party for any additional Taxes
due and payable by such other Party as a result of a Final Determination that
are attributable to a Pre-Distribution Shared Tax Audit to the extent such
payment is reasonably likely to result in a Correlative Benefit to such other
Party (a “Timing Item”). If more than one Party is reasonably likely to realize
such Correlative Benefit, then the Party required to make the payment to such
other Parties shall reduce the payments to such other Parties in proportion to
the Correlative Benefit reasonably likely to be realized by such other Parties.

(e) Payment Procedures. In connection with any Audit that results in an amount
to be paid pursuant to Section 9.3(a), (b), or (c), the Audit Management Party
shall, within thirty (30) Business Days following a final resolution of such
Audit, submit in writing to the other Parties a preliminary determination
(calculated and explained in detail reasonably sufficient to enable the Parties
to fully understand the basis for such determination and to permit such Parties
and their Affiliates to satisfy their financial reporting requirements) of the
portion of such amount to be paid by each of the Parties pursuant to
Section 9.3(a), (b), or (c), as applicable. Each of the Parties and its
Affiliates shall have access to all data and information necessary to calculate
such amounts and the Parties and their Affiliates shall cooperate fully in the
determination of such amounts. Within twenty (20) Business Days following the
receipt by a Party of the information described in this Section 9.3(e), such
Party shall have the right to object only to the calculation of the amount of
the payment (but not the basis for the payment) by written notice to the other
Parties; such written notice shall contain such disputed item or items and the
basis for its objection. If no Party objects by proper written notice to the
other Parties within the time period described in this Section 9.3(e), the
calculation of the amounts due and owing from each Party shall be deemed to have
been accepted and agreed upon, and final and conclusive, for purposes of this
Section 9.3(e). If any Party objects by proper written notice to the other
Parties within such time period, the Parties shall act in good faith to resolve
any such dispute as promptly as practicable in accordance with Article XIII. The
Party or its Affiliate responsible for paying to the applicable Taxing Authority
under applicable Law amounts owed pursuant to a Final Determination shall make
such payments to such Taxing Authority prior to the due date for such payments.
The other Parties shall reimburse the paying Party for the portion of such
payments for which such other Parties are liable pursuant to this Section 9.3.
The time periods specified above for submitting a preliminary determination and
objecting may be shortened to a time period determined by a Majority of the
Parties if these Parties ascertain that such shortened time period is necessary
to meet the Audit obligations of the Parties and their Affiliates.

 

- 44 -



--------------------------------------------------------------------------------

(f) Advance Payment of Taxes. In the event that: (i) the Audit Management Party
decides to contest the position of a Taxing Authority taken with respect to a
Pre-Distribution Shared Tax Audit in a forum or jurisdiction that requires the
prepayment or deposit of the Taxes (or security for the Taxes) in order to
contest the Taxes determined by the Taxing Authority to be due and payable, or
(ii) the Audit Management Party determines in good faith that it is in the best
interest of the Parties to make a prepayment or deposit of Taxes with the IRS in
respect of a Pre-Distribution U.S. Income Tax Audit in accordance with the
procedures required by the IRS to suspend the accrual of interest on a potential
underpayment of Taxes, including but not limited to a cash deposit or a deposit
in the nature of a cash bond (each of (i) and (ii), a “Tax Deposit”), then, in
either case (as applicable), each of the other Parties must pay to the Audit
Management Party its portion of such Tax Deposit determined in accordance with
this Section 9.3, and the Audit Management Party shall promptly remit such Tax
Deposit to the applicable Taxing Authority in accordance with such Taxing
Authority’s Tax prepayment or deposit procedures, as applicable; provided,
however, if (i) the Threshold Base Amount exceeds the First Tax Contingency
Amount and (ii) any Party’s portion of such Tax Deposit exceeds $100 million,
the Parties shall only be obligated to pay their portions of such Tax Deposit if
a Majority of the Parties votes in favor of the Audit Management Party’s
decision to make the Tax Deposit. Each of the Parties shall deliver its written
vote to the Audit Management Party within ten (10) days of its receipt of
written notice of the Audit Management Party’s decision regarding a Tax Deposit
and the amount of the required prepayment or deposit. A recoupment of all or a
portion of a prepayment or deposit of Taxes resulting from a Final Determination
shall be paid to the Party or Parties that contributed to such prepayment or
deposit, in proportion to such contributions. No Party shall be liable to any
other Party in the event that a Final Determination does not allow for the
recovery of all or a portion of a prepayment or deposit.

Section 9.4 Transfer Pricing Adjustment. To the extent that Fountain or Athens
NA owes any amount under Sections 9.3(a) or (c) as a result of any Audit
involving transfer pricing and that includes an item related to or arising from
an intercompany transfer pricing adjustment under Section 482 of the Code and
the Treasury Regulations thereunder, or an analogous provision under U.S. state
and local or non-U.S. Law, and also involves a Taxing Authority outside of the
United States, Fountain and Athens NA shall be entitled to share, to the same
extent, in any Tax benefit arising out of any competent authority relief
provided by such Taxing Authority.

Section 9.5 Correlative Adjustment. If as a result of a Final Determination, a
Party or its Affiliate becomes entitled to an increase of an item of deduction,
loss, or credit (or a reduction of an item of income or gain) that is included
in a Pre-Distribution Tax Period or the portion of a Straddle Tax Period ending
on the Distribution Date, and another Party or its Affiliate suffers a
correlative disallowance of an item of deduction, loss or credit (or an increase
of an item of income or gain) that is included in a Pre-Distribution Tax Period
or the portion of a Straddle Tax Period ending on the Distribution Date, the
former Party shall pay any amount it actually realizes as a result of the Tax
benefit to the latter Party, but only to the extent of the latter Party’s
detriment.

 

- 45 -



--------------------------------------------------------------------------------

ARTICLE X

COOPERATION AND EXCHANGE OF INFORMATION

Section 10.1 Cooperation and Exchange of Information. The Parties shall each
cooperate fully (and each shall cause its respective Affiliates to cooperate
fully) and in a timely manner (considering the other Party’s normal internal
processing or reporting requirements) with all reasonable requests from another
Party hereto, or from an agent, representative, or advisor to such Party, in
connection with the preparation and filing of Tax Returns, claims for Refund,
Audits, determinations of Tax Attributes and the calculation of Taxes or other
amounts required to be paid hereunder, and any applicable financial reporting
requirements of a Party or its Affiliates, in each case, related or attributable
to or arising in connection with Taxes or Tax Attributes of any of the Parties
or their respective Subsidiaries covered by this Agreement. Such cooperation
shall include, without limitation:

(a) the retention until the expiration of the applicable statute of limitations
or, if later, until the expiration of all relevant Tax Attributes (in each case
taking into account all waivers and extensions), and the provision upon request,
of Tax Returns of the Parties and their respective Subsidiaries for periods up
to and including the Distribution Date, books, records (including information
regarding ownership and Tax basis of property), documentation, and other
information relating to such Tax Returns, including accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Taxing Authorities;

(b) the execution of any document that may be necessary or reasonably helpful in
connection with any Audit of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or Refund claim of the Parties or
any of their respective Subsidiaries (including the signature of an officer of a
Party or its Subsidiary);

(c) the use of the Party’s reasonable best efforts to obtain any documentation
and provide additional facts, insights or views as requested by another Party
that may be necessary or reasonably helpful in connection with any of the
foregoing (including without limitation any information contained in Tax or
other financial information databases); and

(d) the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records, or other information that may be necessary or helpful
in connection with any Tax Returns of any of the Parties or their Affiliates.

Each Party shall make its and its Subsidiaries’ employees and facilities
available on a reasonable and mutually convenient basis in connection with the
foregoing matters. Except for costs and expenses otherwise allocated among the
Parties pursuant to this Agreement, including costs incurred under Article II
and Article IX, and except for copying costs, which shall be shared equally by
the Parties, no reimbursement shall be made for costs and expenses incurred by
the Parties as a result of cooperating pursuant to this Section 10.1.

Section 10.2 Retention of Records. Subject to Section 10.1, if any of the
Parties or their respective Subsidiaries intends to dispose of any documentation
(including, without

 

- 46 -



--------------------------------------------------------------------------------

limitation, documentation that is being retained pursuant to IRS guidelines,
such as Revenue Procedure 98-25 and Revenue Procedure 97-22) relating to the
Taxes of the Parties or their respective Subsidiaries for which another Party to
this Agreement may be responsible pursuant to the terms of this Agreement
(including, without limitation, Tax Returns, books, records, documentation, and
other information, accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities), such Party
shall provide or cause to be provided written notice to the other Parties
describing the documentation to be destroyed or disposed of sixty (60) Business
Days prior to taking such action. The other Parties may arrange to take delivery
of the documentation described in the notice at their expense during the
succeeding sixty (60)-day period.

ARTICLE XI

ALLOCATION OF TAX ATTRIBUTES, DUAL CONSOLIDATED LOSSES AND OTHER TAX MATTERS

Section 11.1 Allocation of Tax Attributes. Each Party shall make its own
determination as to the existence and the amount of the Tax Attributes to which
it is entitled after the Effective Time; provided, however, that such
determination shall be made in a manner that is (a) reasonably consistent with
the past practices of the Parties; (b) in accordance with the rules prescribed
by applicable Law, including the Code and the Treasury Regulations;
(c) consistent with the IRS Ruling, the Tax Representation Letters, and the Tax
Opinions; and (d) reasonably determined by the Party to minimize the aggregate
cash Tax liability of the Parties for all Pre-Distribution Tax Periods and the
portion of all Straddle Tax Periods ending on the Distribution Date. Each Party
agrees to provide the other Parties with all of the information supporting the
Tax Attribute determinations made by that Party pursuant to this Section 11.1.

Section 11.2 Dual Consolidated Losses. The Parties agree to (and if necessary
shall cause their Subsidiaries to) comply with the requirements of Treasury
Regulations Sections 1.1503(d)-6(f)(2)(iii), 1.1503(d)-8(b)(4), and
1.1503-2(g)(2)(iv)(B), as applicable, with respect to any “dual consolidated
loss” (within the meaning of Section 1503(d) of the Code and Treasury
Regulations Sections 1.1503(d)-1(b)(5) and 1.1503-2(c)(5)) that one or more of
the Parties (or their Subsidiaries) is reasonably likely to be required to
include in income as a result of the Plan of Separation; and if any dual
consolidated loss that was incurred prior to the Effective Time is required to
be included in the income of any Party (or its Subsidiaries) because the Parties
failed or were unable to comply with such requirements, the Parties shall share
all Taxes that become due and payable for a Pre-Distribution Tax Period or the
portion of a Straddle Tax Period ending on the Distribution Date in accordance
with their Sharing Percentages.

Section 11.3 Trident 2007 Tax Sharing Agreement.

(a) Any payment received by Trident from another Party to the Trident 2007 Tax
Sharing Agreement pursuant to sections 9.3(a), (b) or (c) thereof, shall be
treated as a Refund for all purposes.

(b) Athens NA and Fountain agree to take or refrain from taking, and agree to
cause each member of its Group to take or refrain from taking, any and all
actions reasonably requested by Trident that would preserve, exercise or
contravene, as the case may be, Trident’s rights and obligations under the
Trident 2007 Tax Sharing Agreement.

 

- 47 -



--------------------------------------------------------------------------------

Section 11.4 Allocation of Tax Items. All determinations (whether for purposes
of preparing Tax Returns or for purposes of determining a Party’s responsibility
for Taxes under this Agreement) regarding the allocation of Tax items between
the portion of a Straddle Tax Period that ends on the Distribution Date and the
portion of such Straddle Tax Period that begins the day after the Distribution
Date shall be made pursuant to the principles of Treasury Regulations
Section 1.1502-76(b) or of a corresponding provision under the Laws of the
applicable taxing jurisdiction; provided, further, that Tax items may be ratably
allocated to the extent provided by and pursuant to the principles of Treasury
Regulations Section 1.1502-76(b)(2)(ii). Any such allocation of Tax items shall
initially be determined by Trident. To the extent that Athens NA or Fountain
disagrees with such determination, the dispute shall be resolved pursuant to the
provisions of Article XIII.

Section 11.5 Pre-Distribution Tax Attributes. In determining the amount of Taxes
due and payable with regard to a Final Determination, each Party agrees to take
any and all actions necessary or helpful, including but not limited to making
elections or seeking allowances or group relief, in order to minimize the amount
of Taxes that would otherwise be due and payable by a Party (or its
Subsidiaries) as a result of such Final Determination.

Section 11.6 Other Agreements. Except with respect to the Trident 2007 Tax
Sharing Agreement, and notwithstanding anything to the contrary in this
Agreement, the responsibility of the Parties with respect to the Ancillary
Agreements shall be determined in accordance with the Separation and
Distribution Agreements.

Section 11.7 Amounts Received under Other Agreements. Any amounts received by
Trident with respect to the CIT Tax Agreement are for the sole benefit of
Trident and shall not be shared.

Section 11.8 Threshold Base Amount Report. On a quarterly basis or as otherwise
agreed by the Parties, Trident shall prepare and deliver to the other Parties a
schedule documenting the sum of all payments, Refunds or other amounts included
in the most current determination of the Threshold Base Amount.

ARTICLE XII

DEFAULTED AMOUNTS

Section 12.1 General. In the event that one or more Parties defaults on its
obligation to pay Distribution Taxes for which it is liable pursuant to Article
V to another Party, then each non-defaulting Party shall be required to pay an
equal portion of such Distribution Taxes to such other Party; provided, however,
that no payment obligation shall exist under this Section 12.1 with respect to
Distribution Taxes that are attributable to the Fault of one or more Parties;
provided, further, that any payment of Distribution Taxes by a non-defaulting
Party pursuant to this Section 12.1 shall in no way release the defaulting Party
from its obligations to pay such Distribution Taxes and any non-defaulting Party
may exercise any available legal remedies

 

- 48 -



--------------------------------------------------------------------------------

available against such defaulting Party; provided, further, that interest shall
accrue on any such payment by a non-defaulting Party at a rate per annum equal
to the then applicable Prime Rate plus four percent (4%), or the maximum legal
rate, whichever is lower. In connection with the foregoing, it is expressly
understood that any defaulting Party’s rights to any amounts to be received by
such defaulting Party hereunder may be used via a right of offset to satisfy, in
whole or in part, the obligations of such defaulting Party to pay the
Distribution Taxes (and obligations for Assumed Trident Contingent Liabilities
as such term is defined for purposes of the Separation and Distribution
Agreement) that are borne by the non-defaulting Parties; such rights of offset
shall be applied in favor of the non-defaulting Party or Parties in proportion
to the additional amounts paid by any such non-defaulting Party or Parties.

Section 12.2 Subsidiary Funding. Without limitation of the Parties’ rights and
obligations otherwise set forth in this Agreement and provided that no other
Party has defaulted on any of its obligations pursuant to this Agreement, each
Party agrees to provide or cause to be provided such funding as is necessary to
ensure that its respective Subsidiaries are able to satisfy their respective Tax
liabilities to a Taxing Authority that arise as a result of a Final
Determination under Section 9.3 of this Agreement, including any such Tax
liabilities that, upon default by a Party’s Subsidiary, may result in another
Party’s Subsidiary paying or being required to pay the defaulted Tax liabilities
to a Taxing Authority.

ARTICLE XIII

DISPUTE RESOLUTION

Section 13.1 Negotiation. In the event of a controversy, dispute or claim
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby, including any claim based on contract, tort, statute or
constitution (“Dispute”), the general counsels of the relevant Parties (or such
other executive officers designated by the relevant Party) shall negotiate for a
reasonable period of time to settle such Dispute; provided, however, that such
reasonable period shall not, unless otherwise agreed by the relevant Parties in
writing, exceed forty-five (45) days from the date of receipt by a party of
written notice of such Dispute (“Dispute Notice”); provided, further, that in
the event of any arbitration in accordance with Section 13.3 hereof, the
relevant Parties shall not assert the defenses of statute of limitations and
laches arising during the period beginning after the date of receipt of the
Dispute Notice, and any contractual time period or deadline under this Agreement
to which such Dispute relates occurring after the Dispute Notice is received
shall not be deemed to have passed until such Dispute has been resolved. If the
general counsels of the relevant Parties (or such other executive officers
designated by the relevant Party) are unable to resolve the Dispute within
forty-five (45) days from the receipt by a party (or Parties) of a Dispute
Notice (or within a different period agreed to by the relevant Parties in
writing), the Dispute shall be resolved in accordance with Section 13.2 or
Section 13.3, as the case may be.

Section 13.2 Mediation. If, within forty-five (45) days after receipt by a Party
of a Dispute Notice, the Parties have not succeeded in negotiating a resolution
of the Dispute, the Parties agree to submit the Dispute at the earliest possible
date to mediation conducted in accordance with the Commercial Mediation Rules of
the American Arbitration Association

 

- 49 -



--------------------------------------------------------------------------------

(“AAA”), and to bear equally the costs of the mediation. The Parties agree to
participate in good faith in the mediation and negotiations related thereto for
a period of thirty (30) days or such longer period as they may mutually agree
following the initial mediation session (the “Mediation Period”).

Section 13.3 Arbitration. If the Dispute has not been resolved for any reason
after the Mediation Period, such Dispute shall be determined, at the request of
any relevant Party, by arbitration conducted in New York City, in accordance
with the then-existing Commercial Arbitration Rules of the AAA, except as
modified herein (the “Rules”). There shall be three arbitrators. If there are
only two Parties to the arbitration, each Party shall appoint one arbitrator
within twenty (20) days of receipt by respondent of a copy of the demand for
arbitration. The two Party-appointed arbitrators shall have twenty (20) days
from the appointment of the second arbitrator to agree on a third arbitrator who
shall chair the arbitral tribunal. If there are three Parties to the
arbitration, such Parties shall each appoint one arbitrator within twenty
(20) days of receipt by respondent of a copy of the demand for arbitration. Any
arbitrator not timely appointed by the Parties under this Section 13.3 shall be
appointed by the AAA in accordance with the listing, ranking and striking method
in the Rules, and in any such procedure, each Party shall be given a limited
number of strikes, excluding strikes for cause. Any controversy concerning
whether a Dispute is arbitrable, whether arbitration has been waived, whether a
Party to or assignee of this Agreement is bound to arbitrate, or as to the
interpretation, applicability or enforceability of this Article XIII shall be
determined by the arbitrators. In resolving any Dispute, the Parties intend that
the arbitrators shall apply applicable Tax Laws and the substantive Laws of the
State of New York, without regard to any choice of Law principles thereof that
would mandate the application of the Laws of another jurisdiction. The Parties
intend that the provisions to arbitrate set forth herein be valid, enforceable
and irrevocable, and any award rendered by the arbitrators shall be final and
binding on the Parties. The Parties agree to comply and cause the members of
their applicable Group to comply with any award made in any such arbitration
proceedings and agree to enforcement of or entry of judgment upon such award, in
any court of competent jurisdiction, including but not limited to (a) the
Supreme Court of the State of New York, New York County, or (b) the United
States District Court for the Southern District of New York. The arbitrators
shall be entitled, if appropriate, to award any remedy in such proceedings in
accordance with the terms of this Agreement and applicable Law, including
monetary damages, specific performance and all other forms of legal and
equitable relief; provided, however, the arbitrators shall not be entitled to
award punitive, exemplary, treble or any other form of non-compensatory damages
unless in connection with indemnification for a third-party claim (and in such a
case, only to the extent awarded in such third-party claim).

Section 13.4 Arbitration with Respect to Monetary Damages. In the event the
Dispute involves (a) valuation of a liability under this Agreement, (b) an
amount in controversy in a Dispute, or (c) an amount of damages following a
determination of liability, the arbitration shall proceed in the following
manner: Each Party shall submit to the arbitrators and exchange with each other,
on a schedule to be determined by the arbitrators, a proposed valuation, amount
or damages, as the case may be, together with a statement, including all
supporting documents or other evidence upon which it relies, setting forth such
Party’s explanation as to why its proposal is reasonable and appropriate. The
arbitrators, within fifteen (15) days of receiving such proposals and supporting
documents, shall choose between the proposals and shall be limited to awarding
only one of the proposals submitted.

 

- 50 -



--------------------------------------------------------------------------------

Section 13.5 Arbitration Period. Any arbitration proceeding shall be concluded
in a maximum of six (6) months from the commencement of the arbitration. The
Parties involved in the proceeding may agree in writing to extend the
arbitration period if necessary to appropriately resolve the Dispute.

Section 13.6 Treatment of Negotiations, Mediation, and Arbitration. Without
limiting the provisions of the Rules, unless otherwise agreed in writing by or
among the relevant Parties or permitted by this Agreement, the relevant Parties
shall keep, and shall cause the members of their applicable Group to keep,
confidential all matters relating to any negotiation, mediation, conference,
arbitration, discussion, or arbitration award pursuant to this Article XIII, and
any such negotiation, mediation, conference, arbitration, or discussion shall be
treated as compromise and settlement negotiations for purposes of Rule 408 of
the Federal Rules of Evidence and comparable state rules; provided, however,
that such matters may be disclosed (i) to the extent reasonably necessary in any
proceeding brought to enforce the award or for entry of a judgment upon the
award and (ii) to the extent otherwise required by Law or stock exchange.
Nothing said or disclosed, nor any document produced, in the course of any
negotiations, conferences, and discussions that is not otherwise independently
discoverable shall be offered or received as evidence or used for impeachment or
for any other purpose in any current or future arbitration. Nothing contained
herein is intended to or shall be construed to prevent any Party from applying
to any court of competent jurisdiction for interim measures or other provisional
relief in connection with the subject matter of any Disputes. Without prejudice
to such provisional remedies as may be available under the jurisdiction of a
court, the arbitral tribunal shall have full authority to grant provisional
remedies and to direct the Parties to request that any court modify or vacate
any temporary or preliminary relief issued by such court, and to award damages
for the failure of any party to respect the arbitral tribunal’s orders to that
effect.

Section 13.7 Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties will continue to provide service and honor all other
commitments under this Agreement and each Ancillary Agreement during the course
of dispute resolution pursuant to the provisions of this Article XIII with
respect to all matters not subject to such dispute resolution.

Section 13.8 Costs. Except as otherwise may be provided in this Agreement, the
costs of any arbitration pursuant to this Article XIII shall be borne by the
losing Party or Parties in such proportion as the arbitrator or arbitrators
determine based on the facts and circumstances.

Section 13.9 Consolidation. The arbitrators may consolidate an arbitration under
this Agreement with any arbitration arising under or relating to the Ancillary
Agreements or any other agreement between the Parties entered into pursuant
hereto, as the case may be, if the subject of the Disputes thereunder arise out
of or relate essentially to the same set of facts or transactions. Such
consolidated arbitration shall be determined by the arbitrator appointed for the
arbitration proceeding that was commenced first in time.

 

- 51 -



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the Parties and delivered to the other Parties. For
purposes of this Agreement, facsimile signatures shall be deemed originals.

Section 14.2 Survival. Except as otherwise contemplated by this Agreement or any
Ancillary Agreement, all covenants and agreements of the Parties contained in
this Agreement and each Ancillary Agreement shall survive the Distribution Date
and remain in full force and effect in accordance with their applicable terms;
provided, however, that all indemnification for Taxes shall survive until ninety
(90) days following the expiration of the applicable statute of limitations
(taking into account all extensions thereof), if any, of the Tax that gave rise
to the indemnification; provided, further, that, in the event that notice for
indemnification has been given within the applicable survival period, such
indemnification shall survive until such time as such claim is finally resolved.

Section 14.3 Notices. All notices, requests, claims, demands, and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service),
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective Parties at the following addresses (or at such other address
for a Party as shall be specified in a notice given in accordance with this
Section 14.3):

To Trident International:

Tyco International Ltd.

c/o Tyco International Management Co.

9 Roszel Road

Princeton, New Jersey 08540

Attn:    General Counsel

Facsimile: (609) 720-4208

To Trident SA:

Tyco International Finance S.A.

c/o Tyco International Management Co.

9 Roszel Road

Princeton, New Jersey 08540

Attn:    General Counsel

Facsimile: (609) 720-4208

 

- 52 -



--------------------------------------------------------------------------------

To Fountain:

Pentair, Inc.

5500 Wayzata Boulevard, Suite 800

Golden Valley, Minnesota

Attn:    Angela D. Lageson

Facsimile: (763) 656-5403

with copies to (which shall not constitute notice):

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, New York 10019

Attn:    Stephen L. Gordon

Facsimile: (212) 474-3700

and to:

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attn:    Benjamin F. Garmer, III

Facsimile: (414) 297-4900

To Athens NA:

The ADT Corporation

One Town Center Road

Boca Raton, Florida 33486

Attn:    General Counsel

Facsimile: (561) 988-3719

Section 14.4 Waivers and Consents. The failure of any Party to require strict
performance by any other Party of any provision in this Agreement will not waive
or diminish that Party’s right to demand strict performance thereafter of that
or any other provision hereof. Any consent required or permitted to be given by
any Party to the other Parties under this Agreement shall be in writing and
signed by the Party giving such consent and shall be effective only against such
Party (and its Group).

Section 14.5 Amendments. Subject to the terms of Section 14.8, this Agreement
may not be modified or amended except by an agreement in writing signed by each
of the Parties.

Section 14.6 Assignment. Except as otherwise provided for in this Agreement,
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, by any Party without the prior written consent of the other Parties
(not to be unreasonably withheld or delayed), and any attempt to assign any
rights or obligations arising under this Agreement without such consent shall be
void; provided, however, that a Party may assign this Agreement

 

- 53 -



--------------------------------------------------------------------------------

in connection with a merger transaction in which such Party is not the surviving
entity or the sale by such Party of all or substantially all of its Assets;
provided, further, that the surviving entity of such merger or the transferee of
such Assets shall agree in writing, reasonably satisfactory to the other
Parties, to be bound by the terms of this Agreement as if named as a “Party”
hereto.

Section 14.7 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns; provided, however, that in no event shall
a Party’s right to vote on a matter set forth herein be construed to permit any
duplication of a Party’s vote by a successor, assignee, or other transferee. The
Parties acknowledge that it is their intention to permit no more than three
(3) parties to vote on any matter set forth herein.

Section 14.8 Certain Termination and Amendment Rights. This Agreement may not be
terminated except by written consent of each of the Parties.

Section 14.9 No Circumvention. The Parties agree not to directly or indirectly
take any actions, act in concert with any Person who takes an action, or cause
or allow any member of any such Party’s Group to take any actions (including the
failure to take a reasonable action) such that the resulting effect is to
materially undermine the effectiveness of any of the provisions of this
Agreement, the Separation and Distribution Agreements or any Ancillary Agreement
(including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment pursuant to the provisions of
this Agreement).

Section 14.10 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such Party on and after the Distribution
Date.

Section 14.11 Liability of Trident SA. Each of the Parties acknowledges and
agrees that (i) Trident SA shall be primarily liable for and shall satisfy all
obligations of Trident to Athens NA under this Agreement, without right of
contribution, reimbursement, or compensation from Trident International; and
(ii) Trident SA shall have no liability to Fountain under this Agreement;
provided, however, that clause (ii) shall not reduce or relieve Trident’s
obligations to Fountain under this Agreement to any extent.

Section 14.12 Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

Section 14.13 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 14.14 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein. Nothing in the Exhibits or
Schedules constitutes an admission of any liability

 

- 54 -



--------------------------------------------------------------------------------

or obligation of any member of the Athens North American R/SB Group, Fountain
Group or Trident Group or any of their respective Affiliates to any third party,
nor, with respect to any third party, an admission against the interests of any
member of the Athens NA Group, Fountain Group or Trident Group or any of their
respective Affiliates.

Section 14.15 Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, without giving effect to
any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

Section 14.16 Consent to Jurisdiction. Subject to the provisions of Article
XIII, each of the Parties irrevocably submits to the exclusive jurisdiction of
(a) the Supreme Court of the State of New York, New York County, and (b) the
United States District Court for the Southern District of New York (the “New
York Courts”), for the purposes of any suit, action, or other proceeding to
compel arbitration or for provisional relief in aid of arbitration in accordance
with Article XIII or to prevent irreparable harm, and to the non-exclusive
jurisdiction of the New York Courts for the enforcement of any award issued
thereunder. Each of the Parties further agrees that service of any process,
summons, notice, or document by U.S. registered mail to such Party’s respective
address set forth above shall be effective service of process for any action,
suit, or proceeding in the New York Courts with respect to any matters to which
it has submitted to jurisdiction in this Section 14.16. Each of the Parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit, or proceeding arising out of this Agreement or the
transactions contemplated hereby in the New York Courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

Section 14.17 Specific Performance. The Parties agree that irreparable damage
would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to an injunction or injunctions to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at Law or in equity.

Section 14.18 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 14.17.

 

- 55 -



--------------------------------------------------------------------------------

Section 14.19 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered, or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other applicable Parties
of the nature and extent of any such Force Majeure condition and (b) use due
diligence to remove any such causes and resume performance under this Agreement
as soon as feasible.

Section 14.20 Complete Agreement; Construction. This Agreement, including the
Exhibits and Schedules, and the Ancillary Agreements shall constitute the entire
agreement between the Parties with respect to the subject matter hereof and
shall supersede all previous negotiations, commitments, course of dealings and
writings with respect to such subject matter. The Parties have participated
jointly in the negotiation and drafting of this Agreement. This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

Section 14.21 Changes in Law.

(a) Any reference to a provision of the Code, Treasury Regulations, or a Law of
another jurisdiction shall include a reference to any applicable successor
provision or Law.

(b) If, due to any change in applicable Law or regulations or their
interpretation by any court of Law or other governing body having jurisdiction
subsequent to the date hereof, performance of any provision of this Agreement or
any transaction contemplated hereby shall become impracticable or impossible,
the Parties hereto shall use their commercially reasonable best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such provision.

(c) To the extent any provision of this Agreement references an effective Tax
rate, such rate shall be adjusted to the extent of, and with concurrent
effective date as, any change in such Tax rate under applicable Law.

Section 14.22 Authority. Each of the Parties hereto represents to each of the
other Parties that (a) it has the corporate power (corporate or otherwise) and
authority to execute, deliver and perform this Agreement, (b) the execution,
delivery and performance of this Agreement by it have been duly authorized by
all necessary corporate or other action, (c) it has duly and validly executed
and delivered this Agreement, and (d) this Agreement is a legal, valid, and
binding obligation, enforceable against it in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium, or other
similar Laws affecting creditors’ rights generally and general equity
principles.

Section 14.23 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal, or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other provision hereof. The Parties shall engage in good faith negotiations
to replace any provision that is declared invalid, illegal, or unenforceable
with a valid, legal, and enforceable provision, the economic effect of which
comes as close as possible to that of the invalid, illegal, or unenforceable
provision which it replaces.

 

- 56 -



--------------------------------------------------------------------------------

Section 14.24 Tax Sharing Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between any of the Parties or their
respective Subsidiaries, on the one hand, and any other Party or its respective
Subsidiaries, on the other hand (other than this Agreement or in any other
Ancillary Agreement), shall be or shall have been terminated as of the
Distribution Date and, after the Distribution Date, none of such Parties (or
their Subsidiaries) to any such Tax sharing, indemnification or similar
agreement shall have any further rights or obligations under any such agreement.

Section 14.25 Exclusivity. Except as specifically set forth in the Separation
and Distribution Agreements or any Ancillary Agreement, all matters related to
Taxes or Tax Returns of the Parties and their respective Subsidiaries shall be
governed exclusively by this Agreement. In the event of a conflict between this
Agreement, the Separation and Distribution Agreements or any Ancillary Agreement
with respect to such matters, this Agreement shall govern and control.

Section 14.26 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation, or recovery with respect to any matter arising out of the same facts
and circumstances.

[Signature Page Follows]

 

- 57 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and year first above written.

 

TYCO INTERNATIONAL LTD. By:  

/s/ John S. Jenkins

Name:   John S. Jenkins Title:   Vice President and Secretary TYCO INTERNATIONAL
FINANCE S.A. By:  

/s/ Andrea Goodrich

Name:  

Andrea Goodrich

Title:  

Director

THE ADT CORPORATION By:  

/s/ N. David Bleisch

Name:   N. David Bleisch Title:   Vice President and Secretary PENTAIR LTD. By:
 

/s/ John S. Jenkins

Name:   John S. Jenkins Title:  

Director

SIGNATURE PAGE TO TAX SHARING AGREEMENT